ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

COMPÉTENCE DE LA COUR.
ET RECEVABILITÉ DE LA REQUÊTE

ARRÊT DU 20 DÉCEMBRE 1988

1988

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

JURISDICTION OF THE COURT AND
ADMISSIBILITY OF THE APPLICATION

JUDGMENT OF 20 DECEMBER 1988
Mode officiel de citation :

Actions armées frontalières et transfrontalières (Nicaragua c. Honduras),
compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 69.

Official citation :

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Jurisdiction and Admissibility, Judgment, I. C.J. Reports 1988, p. 69.

 

N° de vente : 5 47
Sales number

 

 

 
1988
20 décembre
Rôle général
n° 74

69

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1988

20 décembre 1988

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

COMPETENCE DE LA COUR |
ET RECEVABILITE DE LA REQUETE

Compétence de la Cour, charge de la preuve — Volonté des Parties.

Charte de l'Organisation des Etats américains — Article XXXI du pacte de Bo-
gota — Ses relations avec le paragraphe 2 de l'article 36 du Statut et avec les décla-
rations faites en application de cette disposition — L'article XXXI comme source
indépendante de compétence — Relations entre l'article XXXI et l'article XXXII.

Recevabilité de la requête — Aspects politiques — Fractionnement d’un conflit
général en une série de différends bilatéraux — Chose jugée — Degré de préci-
sion exigé de la demande — Date à retenir pour déterminer la recevabilité de la
requête : date du dépôt de la requête.

Article II du pacte de Bogota — Règlement en application de cet article par des
négociations directes suivant les voies diplomatiques ordinaires — Nature du «pro-
cessus de Contadora ».

Article IV du pacte de Bogota — Question de savoir si une procédure pacifique
antérieure de règlement des différends était « épuisée » avant l'introduction de l'ins-
tance — Cas du «processus de Contadora » — Bonne foi.

ARRET

Présents: M. Rupa, Président; M. Mbaye, Vice-Président; MM. LAcus,
ELIAS, ODA, AGO, SCHWEBEL, sir Robert JENNINGS, MM. BEDJAOUI,
Ni, EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, juges;
M. VALENCIA-OSPINA, Greffier.
70 ACTIONS ARMÉES (ARRÊT)

En l'affaire relative à des actions armées frontalières et transfrontaliéres,
entre
la République du Nicaragua,
représentée par
S. Exe. M. Carlos Argiiello Gomez, ambassadeur,
comme agent et conseil;

M. Ian Brownlie, Q.C., F.B.A., professeur de droit international public à
l'Université d’Oxford, titulaire de la chaire Chichele, Fellow de I’ All Souls
College, Oxford,

M. Abram Chayes, professeur a la faculté de droit de Harvard, titulaire de la
chaire Felix Frankfurter, Fellow de PAmerican Academy of Arts and
Sciences, |

M. Alain Pellet, professeur à l’Université de Paris-Nord et à l’Institut
d’études politiques de Paris,

comme conseils et avocats;

M. Augusto Zamora Rodriguez, conseiller juridique au ministère des rela-
tions extérieures de la République du Nicaragua,

M. Antonio Remiro Brotons, professeur de droit international public à l’Uni-
versité autonome de Madrid,

Me Judith C. Appelbaum, Reichler and Appelbaum, Washington, D.C.,
membre du barreau du district de Columbia et du barreau de l’Etat de
Californie,

comme conseils,
et

la République du Honduras,
représentée par
S. Exc. M. Mario Carias, ambassadeur,
comme agent;
S. Exc. M. Jorge Ramon Hernandez Alcerro, ambassadeur, représentant per-
manent auprès de l’Organisation des Nations Unies,
comme coagent;
M. Derek W. Bowett, C.B.E., Q.C., LL.D., F.B.A., professeur de droit inter-
national à l’Université de Cambridge, titulaire de la chaire Whewell,
M. Pierre-Marie Dupuy, professeur à l’Université de droit, d'économie et de
sciences sociales de Paris,

M. Julio Gonzales Campos, professeur de droit international à l’Université
de Madrid,

comme avocats-conseils ;

M. Arias de Saavedra Muguelar, ministre de l’ambassade du Honduras aux
Pays-Bas,

Me Salomé Castellanos, ministre-conseiller de l’ambassade du Honduras
aux Pays-Bas,

comme conseillers,
71 ACTIONS ARMÉES (ARRÊT)

La Cour,
ainsi composée,
rend l'arrêt suivant:

1. Le 28 juillet 1986, l'ambassadeur de la République du Nicaragua aux
Pays-Bas a déposé au Greffe de la Cour une requête introduisant une instance
contre la République du Honduras au sujet d’un différend relatif aux activités
que des bandes armées agissant à partir du Honduras déploieraient à la fron-
tière entre le Honduras et le Nicaragua et sur le territoire nicaraguayen. La
requête indique, comme fondement de la compétence de la Cour, les disposi-
tions de l’article XXXI du traité américain de règlement pacifique signé le
30 avril 1948, dénommé conformément à son article LX le « pacte de Bogota »,
et les déclarations par lesquelles les deux Parties ont accepté la juridiction de la
Cour dans les conditions prévues respectivement aux paragraphes | et 2 de l’ar-
ticle 36 du Statut de la Cour.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée à la République du Honduras; conformément
au paragraphe 3 du même article, tous les autres Etats admis à ester devant la
Cour en ont été informés.

3. Par lettre du 29 août 1986, le ministre des relations extérieures du Hon-
duras a fait savoir à la Cour que, de l’avis de son gouvernement, celle-ci n’avait
pas compétence pour connaître des questions faisant l’objet de la requête et a
exprimé le vœu que la Cour limiterait les premières pièces de la procédure
écrite aux questions de compétence et de recevabilité. Les Parties, consultées
conformément à l’article 31 du Règlement de la Cour, sont ensuite convenues
que les questions de compétence et de recevabilité seraient traitées à un stade
préliminaire de la procédure.

4. Par ordonnance du 22 octobre 1986, la Cour, prenant note de l’accord des
Parties sur la procédure, a décidé que la République du Honduras présenterait,
en tant que première pièce de la procédure écrite, un mémoire consacré aux
seules questions de compétence et de recevabilité et que la République du Nica-
ragua présenterait en réponse un contre-mémoire limité aux mêmes questions.
Elle a aussi fixé des délais pour le dépôt de ces pièces. Le mémoire et le contre-
mémoire ont été déposés dans les délais prescrits.

5. Le 3 novembre 1986, le Greffier a informé les Etats parties au pacte de
Bogota qu’il avait reçu pour instructions, conformément à l’article 43 du Régle-
ment de la Cour, d’appeler leur attention sur le fait que, dans sa requête, la
République du Nicaragua avait invoqué notamment le pacte de Bogota, tout
en ajoutant que cette notification ne préjugeait aucune décision que la Cour
pourrait être appelée à prendre en application de l’article 63 de son Statut.

6. Par lettre du 21 juillet 1987, le Greffier a appelé l'attention du Secrétaire
général de l'Organisation des Etats américains sur le paragraphe 3 de l’ar-
ticle 34 du Statut de la Cour et sur le préambule du pacte de Bogotä, aux termes
duquel cet instrument a été conclu «conformément à l’article XXIII de la charte
de l'Organisation des Etats américains ». Le Greffier a en outre informé le Secré-
taire général de l'Organisation des Etats américains que la Cour lui avait
donné pour instructions, en application du paragraphe 3 de l’article 69 du Règle-
ment de la Cour, de communiquer à l’organisation toutes les pièces de la procé-
dure écrite. Le Secrétaire général de l'Organisation des Etats américains a été
informé par la même occasion du délai fixé conformément au même article du
Règlement de la Cour pour le dépôt d'éventuelles observations par l’organisation.

6
72 ACTIONS ARMÉES (ARRÊT)

7. Par lettre du 29 juillet 1987, le Secrétaire général de l'Organisation des
Etats américains a fait savoir au Greffier qu’à son avis il ne serait pas habilité,
en tant que Secrétaire général, à formuler des observations au nom de l’organi-
sation et que la convocation du Conseil permanent de l’organisation nécessite-
rait la remise à chaque Etat membre de copies des pièces de la procédure écrite;
il a cependant précisé qu’il croyait comprendre que la Cour avait avisé toutes
les parties au pacte de Bogota que l’instance semblait soulever des questions
d'interprétation de cet instrument.

8. Par lettre conjointe du 13 août 1987, les agents des deux Parties ont porté
à la connaissance de la Cour un accord conclu entre les présidents des
deux pays le 7 août 1987, aux termes duquel les deux Parties demanderaient à la
Cour d’« accepter l’ajournement, pour une période de trois mois, de l’ouverture
de la procédure orale sur la question de la compétence dont cette haute juridic-
tion est notamment saisie ». Cet accord prévoyait en outre que les deux prési-
dents réexamineraient la situation lors d’une réunion qui aurait lieu cent cin-
quante jours plus tard. Le même jour, le Greffier a informé les Parties que le
Président de la Cour avait décidé, en application de l’article 54 du Règlement
de la Cour, de renvoyer l'ouverture de la procédure orale à une date ultérieure
qui serait fixée après consultation des agents des Parties.

9. L'agent du Honduras ayant informé la Cour par lettre du 1% février 1988
que les présidents des pays d'Amérique centrale s'étaient réunis à San José, au
Costa Rica, le 16 janvier 1988, il fut décidé, après consultation des Parties, de
continuer à différer l'ouverture de la procédure orale.

10. Le 21 mars 1988, le Gouvernement du Nicaragua a déposé au Greffe une
demande en indication de mesures conservatoires, conformément à l’article 41
du Statut et à l’article 73 du Règlement de la Cour. Cette demande a été immé-
diatement communiquée au Gouvernement du Honduras. Par lettre du
31 mars 1988, Pagent du Nicaragua a informé la Cour que son gouvernement lui
avait donné pour instructions de retirer la demande en indication de mesures
conservatoires. Par ordonnance du même jour, le Président de la Cour a donné
acte à la République du Nicaragua du retrait de sa demande.

11. Par lettre du 12 avril 1988, l'agent du Honduras a demandé que la procé-
dure orale sur les questions de compétence et de recevabilité se déroule entre le
23 mai et le 10 juin 1988. A la suite d’une réunion, le 20 avril 1988, entre le Prési-
dent de la Cour et les agents des Parties au cours de laquelle l’agent du Nica-
ragua a fait savoir que son gouvernement n’avait pas d’objection à formuler
contre les dates suggérées par le Honduras, le Président a décidé que la procé-
dure orale commencerait le 6 juin 1988.

12. Au cours d’audiences publiques tenues du 6 au 15 juin 1988, la Cour a
entendu les exposés oraux qu’ont prononcés devant elle:

Pour la République du Honduras: S. Exc. M. Mario Carias,
S. Exc. M. J. R. Hernandez Alcerro,
M. D. W. Bowett,
M. P.-M. Dupuy.

Pour la République du Nicaragua: S.Exc. M. Carlos Argüello Gomez,
M. Abram Chayes,
M. A. Pellet,
M. I. Brownlie.

Durant les audiences, des questions ont été posées aux deux Parties par des
membres de la Cour et il a été répondu en partie oralement à ces questions; des

7
73 ACTIONS ARMÉES (ARRÊT)

réponses complémentaires écrites ont été déposées au Greffe dans le délai fixé
en application de l’article 72 du Règlement de la Cour. Le Honduras s’est pré-
valu de la possibilité que lui offrait cet article de présenter à la Cour des obser-
vations sur les réponses écrites du Nicaragua.

* *

13. Au cours de la procédure écrite, les conclusions ci-aprés ont été présen-
tées par les Parties:

Au nom de la République du Honduras,
dans le mémoire:

«Compte tenu des faits et arguments exposés dans les précédentes par-
ties du présent mémoire, le Gouvernement du Honduras prie la Cour dire
et juger:

En ce qui concerne la recevabilité :
Que la requête du Nicaragua est irrecevable pour les raisons suivantes:

1. Il s’agit d’une requête artificielle, d’inspiration politique, dont la
Cour ne saurait connaître sans se départir de son caractère judiciaire.

2. La requête est vague et les allégations qu’elle contient ne sont pas
bien définies, de sorte que la Cour ne saurait en connaître sans que le Hon-
duras en souffre un préjudice sérieux.

3. Le Nicaragua n’a pas montré que, de l’avis des Parties, le différend ne
peut pas être réglé par voie de négociations directes, de sorte que le Nica-
ragua ne remplit pas un préalable essentiel au recours aux procédures
établies par le pacte de Bogotä, parmi lesquelles figure le renvoi des dif-
férends devant la Cour internationale de Justice.

4. Le Nicaragua ayant souscrit au processus de négociation de Conta-
dora en tant que « procédure spéciale » au sens de l’article II du pacte de
Bogota, il lui est interdit tant par l’article IV du pacte que par des considé-
rations élémentaires de bonne foi d’entamer une autre procédure de règle-
ment pacifique, quelle qu’elle soit, tant que le processus de Contadora n’a
pas été mené à terme; et ce terme n’est pas échu.

En ce qui concerne la juridiction :

Que la Cour n’est pas compétente pour connaître de la requête du Nica-
ragua pour les raisons suivantes :

1. Le différend tel qu’il est présenté par le Nicaragua est exclu de la juri-
diction de la Cour en vertu de la déclaration du Honduras en date du
22 mai 1986, et ladite déclaration est applicable, que la juridiction soit
censée être fondée sur l’article XXXI du pacte de Bogota ou sur l’ar-
ticle 36, paragraphe 2, du Statut de la Cour.

2. Par ailleurs, l’article XXXI ne peut pas non plus être invoqué comme
base de juridiction indépendamment de l’article XX XII, et ce second ar-
ticle interdit de saisir unilatéralement la Cour d’une requête introductive
d’instance sauf:

a) si des procédures de conciliation ont été suivies sans aboutir à une solu-
tion, ef
b) siles parties n’ont pas convenu d’une procédure arbitrale.

Ni l’une ni l’autre de ces conditions n’est remplie dans la présente ins-

tance.
74 ACTIONS ARMÉES (ARRÊT)

3. La juridiction de la Cour ne peut pas être fondée sur l’article 36, para-
graphe 1, de son Statut parce que les Etats parties au pacte de Bogotä ont
convenu à l’article XXXII du pacte qu’il n’est possible de saisir la Cour
par voie de requête unilatérale fondée sur le pacte de Bogota que lorsque
les deux conditions énoncées aux alinéas a) et b) du paragraphe 2 ci-dessus
sont remplies et que tel n’est pas le cas en ce qui concerne la requête du
Nicaragua.»

Au nom de la République du Nicaragua,

dans le contre-mémoire :

«A. Sur la base des faits et moyens qui précèdent, le Gouvernement
du Nicaragua prie respectueusement la Cour de dire et juger:

1) que, pour les raisons exposées dans le présent contre-mémoire, les
prétendues modifications apportées à la déclaration du Honduras du
20 février 1960 qui figurent dans la « déclaration » datée du 22 mai 1986 ne
sont pas valables et qu’en conséquence les «réserves» invoquées par le
Honduras dans son mémoire sont sans effet juridique;

2) subsidiairement, au cas où la Cour conclurait que les modifications
que contient la «déclaration» du Honduras datée du 22 mai 1986 sont
valables, que ces modifications ne peuvent être opposées au Nicaragua
parce qu’il appert que le Nicaragua n’en a pas été avisé dans un délai raison-
nable;

3) que, sans préjudice des conclusions qui précèdent, les « réserves » in-
voquées par le Honduras ne sont quoi qu’il en soit pas applicables dans les
circonstances de l’espéce, à savoir:

a) le différend sur lequel porte la requête du Nicaragua n’a pas fait l’objet
d’une décision des Parties de recourir à un autre moyen ou à d’autres
moyens de règlement pacifique des différends; en particulier, ni le pro-
cessus de Contadora ni les dispositions du pacte de Bogotä ne consti-
tuent «un autre moyen ou … d’autres moyens» visés par la réserve en
question;

b) le différend sur lequel porte la requête du Nicaragua n’est pas un diffé-
rend « ayant trait à des faits ou des situations ayant leur origine dans
des conflits armés ou des actes de même nature qui pourraient affecter
le territoire de la République du Honduras, et dans lesquels cette der-
nière pourrait se trouver impliquée, directement ou indirectement »;
subsidiairement, la «réserve » en question n’a pas un caractère exclusi-
vement préliminaire, si bien que la réponse à la question de son applica-
bilité est reportée au stade du fond;

4) que les «réserves» invoquées par le Honduras ne sont en tout cas
pas applicables aux dispositions de l’article XX XI du pacte de Bogota, qui
constitue une base de compétence indépendante dans le cadre de l’ar-
ticle 36, paragraphe 1, du Statut de la Cour;

5) que l’application des dispositions de l’article XXXI du pacte de
Bogotä n’est subordonnée ni à la procédure de conciliation prévue à l’ar-
ticle XXXII du pacte, procédure dont l'épuisement ne constitue une
condition de la saisine de la Cour que dans les cas visés à l’article XXXII,
ni à l’existence d’un accord sur une procédure arbitrale, condition qui ne
concerne que l’article XXXII;

6) que les motifs d’irrecevabilité de la requête censés découler des
75 ACTIONS ARMÉES (ARRÊT)

dispositions des articles II et IV du pacte de Bogota sont sans fondement
juridique;

7) que tous les autres motifs d’irrecevabilité allégués dans le mémoire du
Honduras sont sans fondement juridique et doivent être rejetés;

B. En conséquence de ces conclusions, le Gouvernement du Nicaragua
prie respectueusement la Cour de dire et juger:

1) que la Cour est compétente pour connaître des questions soulevées
dans la requête présentée par le Gouvernement du Nicaragua le 28 juillet
1986;

2) que la compétence de la Cour existe: en vertu de la déclaration du
20 février 1960 par laquelle le Honduras a accepté la juridiction de la Cour
conformément aux dispositions de l’article 36, paragraphe 2, du Statut de
la Cour; ou (au cas où la déclaration de 1960 aurait été valablement modi-
fiée), en vertu de la déclaration du Honduras de 1960 telle qu’elle a été
modifiée par la déclaration en date du 22 mai 1986, et en vertu de la décla-
ration du Nicaragua en date du 24 septembre 1929; et/ou en vertu des dis-
positions de l’article XXXI du pacte de Bogota et de l’article 36, para-
graphe 1, du Statut de la Cour;

3) que la requête du Nicaragua est recevable.

C. Par ces motifs, le Gouvernement du Nicaragua prie respectueuse-
ment la Cour de se déclarer compétente ou, subsidiairement, de réserver
pour le stade du fond sa décision sur toute question qui n’a pas un carac-
tère exclusivement préliminaire.

D. En ce qui concerne toutes les questions de fait mentionnées dans le
mémoire du Honduras qui n’ont pas été expressément examinées dans le
présent contre-mémoire, le Gouvernement du Nicaragua réserve sa posi-
tion.»

14. Au cours de la procédure orale, les Parties ont confirmé, sans les modi-
fier, les conclusions qu’elles avaient présentées dans le mémoire et dans le
contre-mémoire.

« * +

15. La présente phase de la procédure est consacrée, conformément a
l’ordonnance rendue par la Cour le 22 octobre 1986, aux questions de la
compétence de la Cour et de la recevabilité de la requête. Dans ses conclu-
sions, le Honduras a soutenu en premier lieu « que la requéte du Nica-
ragua est irrecevable» et en second lieu «que la Cour n’est pas compé-
tente pour connaître » de cette requête. La Cour commencera néanmoins
par examiner la question de compétence; si elle se déclare compétente,
elle passera à l’examen de la recevabilité.

* *

16. Les Parties ont évoqué dans leur argumentation ce qu’elles ont ap-
pelé la question de la charge de la preuve: incombe-t-il au Nicaragua de
démontrer l’existence de la compétence de la Cour pour connaître de ses
griefs ou incombe-t-il au Honduras d’établir l’absence de compétence de
la Cour? A l’appui de sa thèse, chacune des Parties a cité le passage de

10
76 ACTIONS ARMÉES (ARRÊT)

l'arrêt de la Cour dans lequel celle-ci déclare que «c’est ... au plaideur qui
cherche à établir un fait qu’incombe la charge de la preuve » (Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d'Amérique), C.I.J. Recueil 1984, p. 437, par. 101).

L’existence de la compétence de la Cour dans un cas particulier n’est
cependant pas une question de fait, mais une question de droit qui doit
être tranchée à la lumière des faits pertinents. Etablir ces faits peut poser
des problèmes de preuve. Mais en l’espèce, les faits — existence de décla-

‘rations faites par les Parties en application de l’article 36 du Statut, signa-
ture et ratification du pacte de Bogota, etc. — ne sont pas contestés; ce qui
est en. cause, ce sont les effets juridiques à attacher à ces faits. Somme
toute, la question est de savoir si dans le doute la Cour doit être regardée
comme compétente ou non. Cette question a déjà été examinée par la
Cour permanente de Justice internationale dans l’affaire de l’Usine de
Chorzôw, compétence. Elle a déclaré:

«Il a été allégué à plusieurs reprises, dans la présente procédure,
que la Cour devrait dans le doute décliner sa compétence. Il est vrai
que la juridiction de la Cour est toujours une juridiction limitée,
n’existant que dans la mesure où les Etats l’ont admise; par con-
séquent, la Cour ne l’affirmera en cas de contestation — ou lors-
qu’elle doit l’examiner d’office — qu’à la condition que la force des
raisons militant en faveur de la compétence soit prépondérante. Le
fait que des arguments sérieux peuvent être invoqués pour soutenir
la thèse que la compétence n’existe pas, ne saurait déjà créer un
doute qui serait de nature à faire échec à la compétence. C’est
toujours l’existence d’une volonté des Parties de conférer juridic-
tion à la Cour, qui fait l’objet de l’examen de la question de savoir
s’il y a compétence ou non.» (C.P.J.I. série À n° 9, p. 32.)

La Cour va donc devoir rechercher, dans la présente affaire, si la force des
raisons militant en faveur de sa compétence est prépondérante et s’il existe
«une volonté des Parties de [lui] conférer juridiction ».

x *

17. Dans sa requête introductive d’instance, le Nicaragua se réfère,
comme base de la compétence de la Cour:

«aux dispositions de l’article XX XI du pacte de Bogota et aux décla-
rations par lesquelles la République du Nicaragua et la République
du Honduras respectivement ont accepté la juridiction de la Cour
dans les conditions prévues à l’article 36, paragraphes 1 et 2 respecti-
vement, du Statut de la Cour».

Dans les conclusions de son contre-mémoire, le Nicaragua soutient plus
précisément

11
77

ACTIONS ARMÉES (ARRÊT)

«que la compétence de la Cour existe: en vertu de la déclaration du
20 février 1960 par laquelle le Honduras a accepté la juridiction de la
Cour conformément aux dispositions de l’article 36, paragraphe 2,
du Statut de la Cour; ou (au cas où la déclaration de 1960 aurait été
valablement modifiée), en vertu de la déclaration du Honduras de
1960 telle qu’elle a été modifiée par la déclaration en date du 22 mai
1986, et en vertu de la déclaration du Nicaragua en date du 24 sep-
tembre 1929; et/ou en vertu des dispositions de l’article XXXI du
pacte de Bogotä et de l’article 36, paragraphe 1, du Statut de la
Cour».

18. Le pacte de Bogotä a été élaboré et adopté à la conférence de Bo-

gota de 1948, en même temps que la charte de l'Organisation des Etats
américains (OEA). L’un des buts de l'OEA proclamés à l’article 2 de la
charte est de

«b) Prévenir les causes possibles de difficultés et assurer la solu-
tion pacifique des différends qui surgissent entre les Etats
membres. »

Un chapitre de la charte est consacré à la solution pacifique des diffé-
rends. Il se compose de quatre articles portant à l’origine les numéros 20
à 23 et ainsi rédigés:

12

«Article 20

Tous les différends internationaux qui surgiront entre les Etats
américains seront soumis aux procédures pacifiques indiquées dans
cette charte avant d’être portés à la connaissance du Conseil de sécu-
rité de l'Organisation des Nations Unies.

Article 21

Ces procédures pacifiques sont les suivantes: la négociation
directe, les bons offices, la médiation, l’enquête, la conciliation, la
procédure judiciaire, l'arbitrage et celles sur lesquelles les parties
tomberont d’accord spécialement à n’importe quel moment.

Article 22

Lorsque entre deux ou plusieurs Etats américains survient un dif-
férend qui, de l’avis de l’un d’eux, ne peut être résolu par les voies
diplomatiques ordinaires, les parties devront convenir de n’importe
quelle autre procédure pacifique leur permettant d’arriver à une
solution.

Article 23

Un traité spécial établira les moyens propres à résoudre les diffé-
rends et fixera les procédures qui conviennent à chacun des moyens
pacifiques, de façon qu'aucun différend surgissant entre les Etats
américains ne reste sans solution définitive au-delà d’une période
raisonnable. »
78 ACTIONS ARMÉES (ARRÊT)

La charte a été modifiée en 1967 par le protocole de Buenos Aires puis
en 1988 par le protocole de Cartagena de Indias. Le Nicaragua et le Hon-
duras sont parties à la charte, telle qu’ainsi modifiée.

19. Le «traité spécial» mentionné à l’article 23, cité ci-dessus, de la
charte est le pacte de Bogota qui dans son préambule précise qu’il a été
conclu «conformément à l’article XXIII de la charte». Depuis 1950 le
Nicaragua et le Honduras sont parties au pacte. Le Honduras n’a pas for-
mulé de réserves. Le Nicaragua a assorti sa signature d’une réserve qu'il a
maintenue lors de la ratification. Il a entendu ainsi réserver

«la position qu’il a toujours prise en ce qui concerne les décisions
arbitrales dont la validité a été contestée en se basant sur les principes
du droit international, lequel permet clairement de contester des dé-
cisions arbitrales jugées nulles ou viciées ».

Il n’est pas soutenu qu’en elle-même cette réserve (qui sera évoquée dans
un autre contexte au paragraphe 40 ci-après) prive en l’espèce la Cour de
la compétence qu’elle pourrait éventuellement tenir du pacte. -

20. L'article XXXI du pacte de Bogota, sur lequel le Nicaragua fonde
la compétence de la Cour, se lit comme suit:

«Conformément au paragraphe 2 de l’article 36 du Statut de la
Cour internationale de Justice, les Hautes Parties contractantes en ce
qui concerne tout autre Etat américain déclarent reconnaître comme
obligatoire de plein droit, et sans convention spéciale tant que le pré-
sent traité restera en vigueur, la juridiction de la Cour sur tous les
différends d’ordre juridique surgissant entre elles et ayant pour
objet:

a) L’interprétation d’un traité;

b) Toute question de droit international ;

c) L’existence de tout fait qui, s’il était établi, constituerait la viola-
tion d’un engagement international;

d) La nature ou l’étendue de la réparation qui découle de la rupture
d’un engagement international. »

21. Le Nicaragua invoque comme autre base de compétence les décla-
rations d'acceptation de la juridiction obligatoire faites par les Parties en
application de l’article 36 du Statut de la Cour.

La compétence de la Cour sous l'empire du paragraphe 2 de l’article 36
du Statut a été acceptée pour la première fois par le Honduras par une
déclaration faite le 2 février 1948 et remise au Secrétaire général de l’Orga-
nisation des Nations Unies le 10 février 1948, selon laquelle:

[Traduction de l'espagnol]

«Le Pouvoir exécutif de la République du Honduras, dûment
autorisé par le Congrès national aux termes du décret n° dix, du
dix-neuf décembre mil neuf cent quarante-sept, et conformément

13
79

ACTIONS ARMÉES (ARRÊT)

au paragraphe deux de l’article trente-six du Statut de la Cour inter-
nationale de Justice,

Déclare par la présente

Reconnaître comme obligatoire de plein droit et sans convention
spéciale, à l'égard de tout autre Etat acceptant la même obligation, la
juridiction de la Cour sur tous les différends d’ordre juridique ayant
pour objet:

a) l'interprétation d’un traité;

b) tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international ;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.

La présente déclaration est faite sous condition de réciprocité et
pour un délai de six ans à dater du jour de sa remise au Secrétaire
général des Nations Unies.

Fait au Palais national, Tegucigalpa, le deux février mil neuf cent
quarante-huit. » (C.1.J. Annuaire 1947-1948, p. 123-124.)

22. Le 24 mai 1954, fe Gouvernement du Honduras a remis au Secré-

taire général de l'Organisation des Nations Unies une déclaration re-
nouvelant la déclaration du 2 février 1948 «pour un délai de six ans,
renouvelable par tacite reconduction ».

23. La déclaration par laquelle le Honduras a accepté la juridiction de
la Cour a été une nouvelle fois renouvelée, cette fois pour «une durée in-
déterminée », par une déclaration du 20 février 1960 remise au Secrétaire
général de l'Organisation des Nations Unies le 10 mars 1960 (ci-après
dénommée la «déclaration de 1960 ») selon laquelle:

14

[Traduction de l'espagnol]

«Par la présente, le Gouvernement de la République du Hon-
duras, dûment autorisé par le Congrès national, en vertu du Décret
n° 99 du vingt-neuf janvier mil neuf cent soixante, à renouveler la
déclaration visée au paragraphe 2 de l’Article 36 du Statut de la Cour
internationale de Justice, déclare

1. Renouveler la déclaration qu’il a faite le dix-neuf avril mil neuf
cent cinquante-quatre pour six ans, déposée auprès du Secrétaire gé-
néral de l’Organisation des Nations Unies le vingt-quatre mai de la
même année, qui vient à expiration le vingt-quatre mai mil neuf cent
soixante et par laquelle il a reconnu comme obligatoire de plein droit
et sans convention spéciale, à l’égard de tout autre Etat acceptant la
même obligation, la juridiction de la Cour sur tous les différends
d’ordre juridique ayant pour objet:

a) L'interprétation d’un traité;
b) Tout point de droit international;
80 ACTIONS ARMÉES (ARRÊT)

c) La réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international:

d) La nature ou l’étendue de la réparation due pour la rupture d’un
engagement international.

2. Cette nouvelle déclaration est faite sous condition de récipro-
cité et pour une durée indéterminée, à partir de la date à laquelle elle
sera déposée auprès du Secrétaire général de l'Organisation des
Nations Unies.

Fait au Palais national, à Tegucigalpa (D.C.), le vingt février
mil neuf cent soixante. » (C.L.J. Annuaire 1959-1960, p. 237.)

24. Ainsi qu’il a été noté au paragraphe 17 ci-dessus, le Nicaragua
s’estime en droit de se réclamer de la déclaration de 1960 pour établir la
compétence de la Cour. Le Honduras soutient que cette déclaration a
été modifiée par une déclaration postérieure, faite le 22 mai 1986 (ci-
après dénommée la « déclaration de 1986»), qu’il a remise au Secrétaire
général de l'Organisation des Nations Unies avant l'introduction de la
requête du Nicaragua. La déclaration de 1986 est ainsi libellée :

[Traduction de l'espagnol]

«Par la présente, le Gouvernement de la République du Hon-
duras, dûment autorisé par le Congrès national, en vertu du décret
n° 75-86 du 21 mai 1986, à modifier la déclaration faite Le 20 février
1960 concernant le paragraphe 2 de l’article 36 du Statut de la Cour
internationale de Justice, déclare :

Modifier comme suit la déclaration qu’il a faite le 20 février 1960:

1) Reconnaître comme obligatoire de plein droit et sans convention
spéciale, à l’égard de tout autre Etat acceptant la même obliga-
tion, la juridiction de la Cour internationale de Justice sur tous les
différends d’ordre juridique ayant pour objet:

a) l'interprétation d’untraité;

b) tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la viola-
tion d’un engagement international;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.

2) La présente déclaration ne s’applique pas, toutefois, aux diffé-
rends auxquels la République du Honduras serait partie et qui
appartiennent aux catégories suivantes:

a) les différends pour lesquels les parties ont décidé ou pour-
raient décider de recourir à un autre moyen ou à d’autres
moyens de règlement pacifique des différends;

b) les différends ayant trait à des questions relevant de la juridic-
tion interne de la République du Honduras, conformément au
droit international ;

15
81 ACTIONS ARMÉES (ARRÊT)

c) les différends ayant trait à des faits ou des situations ayant leur
origine dans des conflits armés ou des actes de même nature
qui pourraient affecter le territoire de la République du Hon-
duras, et dans lesquels cette dernière pourrait se trouver impli-
quée, directement ou indirectement;

d) les différends ayant trait:

i) aux questions territoriales concernant la souveraineté sur
les îles, les bancs et les cayes; les eaux intérieures, les golfes
et la mer territoriale, leurstatut et leurs limites;

ii) à tous les droits de souveraineté ou de juridiction concer-
nant la zone contigué, la zone économique exclusive et le
plateau continental, leurs statuts et leurs limites;

iii) à Pespace aérien situé au-dessus des territoires, des eaux et
des zones décrits dans le présent alinéa d).

3) Le Gouvernement de la République du Honduras se réserve éga-
lement le droit de compléter, modifier ou retirer 4 tout moment
la présente déclaration, ou les réserves qu’elle contient, par noti-
fication adressée au Secrétaire général de l'Organisation des
Nations Unies.

4) La présente déclaration remplace la déclaration formulée par le
Gouvernement de la République du Honduras le 20 février 1960.

Fait au palais présidentiel, à Tegucigalpa (D.C.), le 22 mai 1986.»
(C.LJ. Annuaire 1985-1986, p. 71-72.)

25. En vue d’établir qu’aux fins du paragraphe 2 de l’article 36 il est un
« Etat acceptant la méme obligation» que le Honduras, le Nicaragua in-
voque la déclaration qu’il a faite, en tant que membre de la Société des
Nations, à l’époque où il a signé le Protocole de signature du Statut de la
Cour permanente de Justice internationale, déclaration se lisant comme
suit:

«Au nom de la République du Nicaragua, je déclare reconnaitre
comme obligatoire et sans condition [a juridiction de la Cour perma-
nente de Justice internationale.

Genève, le 24 septembre 1929.»

Le Nicaragua se fonde en outre sur le paragraphe 5 de l’article 36 du
Statut de la présente Cour, lequel dispose que:

« Les déclarations faites en application de l’article 36 du Statut de
la Cour permanente de Justice internationale pour une durée qui
n’est pas encore expirée seront considérées, dans les rapports entre
parties au présent Statut, comme comportant acceptation de la juri-
diction obligatoire de la Cour internationale de Justice pour la durée
restant à courir d’après ces déclarations et conformément à leurs
termes.»

16
82 ACTIONS ARMÉES (ARRÊT)

Enfin le Nicaragua rappelle que la Cour, dans l’arrêt qu’elle a rendu
dans l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), compétence et receva-
bilité(C.IL.J. Recueil 1984, p. 441, par. 110), a tenu « pour valide la déclara-
tion nicaraguayenne du 24 septembre 1929 ». Selon lui, cette déclaration
est actuellement en vigueur.

26. En définitive, le Nicaragua prétend que la Cour a compétence à
un double titre. Il soutient qu’elle pourrait statuer tant sur la base de
Particle XXXI du pacte de Bogot que sur celle des déclarations d’accep-
tation de la juridiction obligatoire faites par le Nicaragua et le Honduras
conformément à l’article 36 du Statut.

27. Comme les relations entre les Etats parties au pacte de Bogota sont
régies par ce seul pacte, la Cour recherchera d’abord si elle a compétence
sur la base de l’article XXXI du pacte.

* *

28. Le Honduras expose dans son mémoire que le pacte ne «fournit
aucune base de compétence à la Cour». Il ne soutient pas que le présent
différend, de par sa nature, échappe aux dispositions de l’article XXXI
lui-même, mais fait valoir que cet article ne donne cependant pas compé-
tence à la Cour en l’espèce. Il invoque à cet effet deux exceptions.

29. Le Honduras attire en premier lieu l’attention sur le fait que l’ar-
ticle XXXI commence par les mots «Conformément au paragraphe 2 de
l’article 36 du Statut de la Cour internationale de Justice » et sur la quasi-
identité des termes utilisés dans la suite de l’article et dans le paragraphe 2
de l’article 36. Il avance que l'interprétation de l’article XX XI qui est à la
fois la plus simple, la plus logique et la plus conforme au libellé du pacte
est celle selon laquelle ce texte «prévoit une juridiction qui peut être dé-
finie avec plus de précision par une déclaration unilatérale» de chacune
des parties au pacte, en vertu du paragraphe 2 de l’article 36. Il ajoute que
la saisine de la Cour «dépend, bien entendu, des conditions dans les-
quelles la juridiction de la Cour a été reconnue par les parties au diffé-
rend» dans de telles déclarations. D’après le Honduras:

«Selon l'interprétation la plus littérale et par conséquent la plus
simple des dispositions du pacte, son article XXXI, en établissant la
juridiction obligatoire de la Cour, impose en même temps à chacune
des parties de souscrire en outre une déclaration unilatérale d’accep-
tation de cette juridiction suivant les dispositions de l’article 36, pa-
ragraphe 2, du Statut de la Cour auquel l’article XXXI du pacte fait
expressément référence. Les réserves jointes à de telles déclarations,
comme dans le cas de la déclaration du Honduras en date du 22 mai
1986 [citée au paragraphe 24 ci-dessus], s’appliquent par conséquent
tant dans le cadre de la mise en application de l’article XX XI que sur
la base exclusive de la déclaration hondurienne elle-même. »

17
83 ACTIONS ARMÉES (ARRÊT)

Selon le Honduras, les réserves formulées dans la déclaration de 1986 sont
telles que la présente affaire ne relève pas de la compétence conférée à la
Cour par cette déclaration sous l’empire du paragraphe 2 de l’article 36.
Dès lors la Cour n’aurait pas davantage compétence pour en connaître en
vertu de l’article XXXI du pacte.

30. A ce stade, le Honduras interprétait donc l’article XXXI comme
imposant aux Parties l’obligation de faire une déclaration selon le régime
de la clause facultative et alléguait qu’en l’absence d’une telle déclaration
la Cour ne tirait aucune compétence de cet article. L'interprétation de l’ar-
ticle XX XI adoptée par le Honduras fut cependant précisée au cours des
audiences et en réponse aux questions posées par un membre de la Cour.
Tout d’abord le Honduras a admis qu’«on peut ... soutenir qu’une telle
déclaration n’était pas nécessaire et que l’article XXXI était opérant de
plein droit, par ses propres termes, sans qu’il fût besoin d’aucune déclara-
tion connexe ». Le Honduras a par la suite soutenu que l’article XXXI est
une inclusion dans Îe pacte du système de reconnaissance de la juridiction
de la Cour selon le régime de la «clause facultative », c’est-à-dire selon le
paragraphe 2 de l’article 36 du Statut.

Par voie de conséquence, le Honduras estime qu’aprés avoir ratifié le
pacte les Etats devenus parties à cet instrument peuvent soit ne rien faire
de plus, auquel cas l’article XXXI fonctionne comme une acceptation
conjointe de la compétence de la Cour conformément au paragraphe 2 de
l’article 36, sans réserves ni conditions autres que la condition de base de
réciprocité, soit faire une déclaration par application du paragraphe 2 de
l’article 36. Selon le Honduras, si cette déclaration ne contient pas de ré-
serves, elle ne modifie pas la situation vis-à-vis des Etats parties au pacte,
avec lesquels l'Etat auteur de la déclaration est déjà lié par la déclaration
conjointe incorporée dans l’article XXXI; elle joue seulement dans les
relations avec les Etats non parties au pacte ayant fait des déclarations
selon la clause facultative. En revanche, si la déclaration contient des ré-
serves,

«ce seront alors les termes de cette déclaration qui indiqueront quelle
est, en ce qui concerne ces Etats, l’étendue de la juridiction de la
Cour, établie à l’article XXXI du pacte».

31. En résumé, le Honduras a constamment soutenu que, pour un Etat
partie au pacte qui a fait une déclaration en application du paragraphe 2
de l’article 36 du Statut, l'étendue de la compétence de la Cour en vertu de
l'article XXXI du pacte est déterminée par cette déclaration et, le cas
échéant, par toute réserve y figurant. Il a aussi avancé que toute modifica-
tion ou tout retrait d’une telle déclaration, valide pour l’application du
paragraphe 2 de l’article 36 du Statut, l’est également pour l’application
de l’article XXXI. ,

Cependant le Honduras a présenté deux interprétations successives de
l'article XXXI en soutenant d’abord que celui-ci doit être complété par
une déclaration d’acceptation de la juridiction obligatoire et ensuite qu'il
n’a pas nécessairement à être ainsi complété, mais qu’il peut l'être.

18
84 ACTIONS ARMÉES (ARRÊT)

32. La première interprétation avancée par le Honduras, selon laquelle
Particle XXX] doit être complété par une déclaration, est incompatible
avec les termes mêmes de cet article. En effet, selon ce texte, les parties
«déclarent reconnaître comme obligatoire de plein droit» la juridiction
de la Cour dans les cas qu’il mentionne. L’article XXXI ne subordonne
pas cette reconnaissance à une nouvelle déclaration à remettre au Secré-
taire général de l'Organisation des Nations Unies conformément aux pa-
ragraphes 2 et 4 de l’article 36 du Statut. Rédigé à l’indicatif présent, il
comporte par lui-même reconnaissance de la compétence de la Cour.

33. Passant à la seconde interprétation proposée par le Honduras, la
Cour observera dès l’abord que deux lectures de l’article XX XI au regard
du Statut ont été proposées par les Parties. Cet article a en effet été re-
gardé soit comme une disposition conventionnelle donnant compétence
à la Cour conformément au paragraphe 1 de l’article 36 du Statut, soit
comme une déclaration collective d'acceptation de la juridiction obliga-
toire effectuée par application du paragraphe 2 du même article.

Le Honduras a défendu cette dernière lecture. Le Nicaragua, après
avoir avancé en 1984 dans l’affaire des Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique) que
l’article XX XI équivalait à une déclaration aux termes du paragraphe 2 de
l'article 36 du Statut, a soutenu dans la présente affaire que l’article XX XI
entrait dans les prévisions du paragraphe 1 de l’article 36 et donnait par
suite compétence à la Cour sur une base conventionnelle.

34. Il n’est cependant pas nécessaire d’entrer dans ce débat. En effet,
même si l’on retient la lecture de l’article XX XI défendue parle Honduras
et si l’on regarde cet article comme une déclaration collective d’accepta-
tion de la juridiction obligatoire faite conformément au paragraphe 2 de
l'article 36, il convient de constater que cette déclaration a été incorporée
au pacte de Bogota, en tant qu’article XXXI. Dès lors elle ne saurait être
modifiée que selon les règles fixées par le pacte lui-même. Or l’ar-
ticle XX XI n’envisage à aucun moment que l’engagement pris par les par-
ties au pacte puisse être amendé par voie de déclaration unilatérale faite
ultérieurement par application du Statut et la mention du paragraphe 2 de
Particle 36 du Statut ne suffit pas par elle-même à produire un tel effet.

Ce silence est d’autant plus significatif que le pacte fixe avec précision
les obligations des parties. L'engagement figurant à l’article XXXI vaut
ratione materiae pour les différends énumérés par ce texte. Il concerne
ratione personae les Etats américains parties au pacte. Il demeure valide
ratione temporis tant que cet instrument reste lui-même en vigueur entre
ces Etats.

35. Certaines dispositions du traité restreignent par aïlleurs la portée
de l’engagement pris. Ainsi l’article V précise que les procédures prévues
au pacte ne «pourront s'appliquer aux questions qui, par leur nature, relè-
vent de la compétence nationale des Etats». Ces procédures ne s’appli-
queront pas davantage, selon l’article VI,

«aux questions déjà réglées au moyen d’une entente entre les parties,

19
85 ACTIONS ARMÉES (ARRÊT)

ou d’une décision arbitrale ou d’une décision d’un tribunal interna-
tional, ni à celles régies par des accords ou traités en vigueur à la date
de la signature du présent pacte».

De même l’article VII pose des règles particulières en matière de protec-
tion diplomatique.

Enfin, l’article LV du pacte de Bogotä donne aux parties la possibilité
de faire des réserves à cet instrument qui, «4 titre de réciprocité, s’appli-
queront à tous les Etats signataires en ce qui concerne l’Etat qui les a
faites ». En l’absence de dispositions procédurales spéciales, ces réserves
peuvent, conformément aux règles du droit international général appli-
cables en la matière, telles que codifiées par la convention de Vienne
sur le droit des traités de 1969, être formulées seulement au moment de la
signature ou de la ratification du pacte ainsi que de l’adhésion à cet ins-
trument.

36. Il ressort de l’ensemble de ces dispositions que l'engagement figu-
rant à l’article XXXI ne peut être limité que par la voie des réserves au
pacte lui-même. Il constitue un engagement autonome indépendant de :
tout autre engagement que les parties peuvent par ailleurs avoir pris ou
prendre en remettant au Secrétaire général de l'Organisation des Na-
tions Unies une déclaration d’acceptation de la juridiction obligatoire
conformément aux paragraphes 2 et 4 de l’article 36 du Statut. Non seule-
ment l’article XXXI ne nécessite pas une telle déclaration, mais encore
cette déclaration, lorsqu'elle est faite, est sans effet sur l'engagement résul-
tant de cet article.

La Cour estime en conséquence que ni la première ni la seconde inter-
prétation du texte avancées par le Honduras ne sont compatibles avec la
lettre même du pacte.

37. La lecture que la Cour fait ainsi de l’article XXXI est confortée par
les travaux préparatoires. Certes, ceux-ci doivent en l’espèce être utilisés
avec prudence, car les différents stades de la rédaction des textes lors de la
conférence de Bogotä n’ont pas tous fait l’objet de procès-verbaux dé-
taillés. Les actes de la conférence ont toutefois été publiés, conformément
à l’article 47 de son règlement, en espagnol, et les procès-verbaux de cer-
taines discussions de la commission III de la conférence éclairent singu-
lièrement la manière dont ont été conçues à l’époque les relations entre
Particle XXXI et les déclarations faites en application de l’article 36 du
Statut.

Le texte qui devait devenir l’article XXX] fut discuté lors de la réunion
du 27 avril 1948 de la commission III. Le représentant des Etats-Unis
d'Amérique rappela que son pays avait antérieurement fait, par appli-
cation du paragraphe 2 de l’article 36 du Statut, une déclaration d’accep-
tation de la juridiction obligatoire comportant des réserves; il précisa que
les Etats-Unis entendaient maintenir ces réserves pour l’application du
pacte de Bogotä. Le représentant du Mexique lui répondit que les Etats
qui souhaiteraient maintenir de telles réserves dans leurs relations avec
les autres parties au pacte devraient les reformuler en tant que réserves

20
86 ACTIONS ARMÉES (ARRÊT)

au pacte par application de l’article LV. Les représentants de la Colombie
et de l’Equateur, membres du comité de rédaction, confirmèrent cette
interprétation. Le représentant du Pérou se demanda si un article supplé-
mentaire ne devrait pas être ajouté au projet en vue de préciser que
l’adhésion au traité impliquerait qu’entre les parties à celui-ci les réserves
à la déclaration d’acceptation de la juridiction obligatoire seraient auto-
matiquement levées. La majorité de la commission III estima cependant
qu’un tel article n’était pas nécessaire et le représentant du Pérou ajouta
après le vote: « Mais il faut faire consigner ce qui a été dit ici, à savoir
qu'il est entendu que l’adhésion est inconditionnelle et que les réserves
sont automatiquement levées. » ! (Traduction du Greffe.)

38. Cette solution n’ayant pas été contestée en séance plénière, l’ar-
ticle XXXI fut adopté par la conférence sans modification sur ce point.

Par voie de conséquence, les Etats-Unis lors de la signature du pacte
formulèrent une réserve selon laquelle:

« L’acceptation par les Etats-Unis d’ Amérique de la juridiction de
la Cour internationale de Justice comme obligatoire ipso facto et sans
accord spécial, telle que cette juridiction est établie au présent traité,
se trouve déterminée par toute limitation de juridiction et autre caté-
gorie de limitation contenues dans les déclarations faites par les
Etats-Unis conformément à l’article 36, paragraphe 4, du Statut de la
Cour, et qui sont en vigueur au moment de l’étude d’un cas déter-
miné.»

Les Parties sont d’accord pour estimer que, si l'interprétation que le
Honduras donne de l’article XXXI du pacte était exacte, cette réserve ne
modifierait pas la situation de droit créée par cet article et qu’elle ne serait
par conséquent pas nécessaire. Toutefois, le Honduras soutient que cette
réserve n’en était pas véritablement une, mais qu’elle constituait une
simple déclaration interprétative.

39. Cette argumentation est en contradiction avec le rapport de la délé-
gation des Etats-Unis à la conférence de Bogota, publié par le départe-
ment d’Etat, et selon lequel l’article XXXI

«ne prend pas en considération le fait que divers Etats ont jugé né-
cessaire d’assortir précédemment leurs déclarations d’acceptation de
la juridiction de la Cour en vertu de l’article 36, paragraphe 2, du
Statut de certaines restrictions quant à l’étendue de la juridiction
ainsi acceptée. Tel est le cas des Etats-Unis. Comme les termes de leur
déclaration avaient en outre été au préalable accueillis favorable-
ment et approuvés par le Sénat, la délégation a jugé nécessaire de
formuler une réserve précisant que son acceptation de la convention

1 «Pero deben constar en actas las palabras pronunciadas aqui, acerca de que se
entiende que es adhesion incondicional y que quedan removidas, automaticamente,
las reservas.» (Novena Conferencia Internacional Americana, Actas y Documentos,
vol. IV, p. 167.)

21
87 ACTIONS ARMÉES (ARRÊT)

spéciale est déterminée par toute limitation de juridiction ou autre
contenues dans les déclarations faites par les Etats-Unis confor-
mément à l’article 36, paragraphe 4, du Statut de la Cour, et qui
sont en vigueur au moment de l’étude d’un cas déterminé. » (Dépar-
tement d’Etat des Etats-Unis, Report of the U.S. Delegation to the
Ninth International Conference of American States, Washington, 1948,
p. 48.)

A la lumière de ce rapport, il est clair que la réserve formulée par les
Etats-Unis sur ce point avait pour objet d’atteindre un résultat qui, de
Pavis de la délégation américaine, ne pouvait être obtenu par la simple
application de l’article XX XI. A l’évidence, ils’agissait la d’une réserve au
pacte. L’existence de cette dernière confirme l’interprétation de l’ar-
ticle XX XI précédemment donnée par la Cour.

40. Cette interprétation correspond en outre a la pratique suivie par les
parties au pacte depuis 1948.

Celles-ci n’ont à aucun moment établi de lien entre l’article XXXI et les
déclarations d’acceptation de la juridiction obligatoire faites conformé-
ment aux paragraphes 2 et 4 de l’article 36 du Statut. C’est ainsi qu'aucun
Etat, lors de son adhésion au pacte ou de sa ratification de cet instrument,
n’a remis au Secrétaire général de l'Organisation des Nations Unies une
déclaration d’acceptation de la juridiction obligatoire dans les conditions
fixées par le Statut. Par ailleurs, aucun Etat partie au pacte (en dehors du
Honduras en 1986) n’a cru nécessaire, lorsqu'il a renouvelé ou lorsqu'il a
amendé sa déclaration d'acceptation de la juridiction obligatoire, d’en
notifier le texte au Secrétaire général de l’OEA, dépositaire du pacte, pour
transmission aux autres parties.

Par ailleurs, en novembre 1973, El Salvador a dénoncé le pacte de
Bogota et a modifié sa déclaration d'acceptation de la juridiction obli-
gatoire en vue d’en restreindre la portée. Or si la nouvelle déclaration
avait été applicable entre les parties au pacte une telle dénonciation
n’eût pas été nécessaire pour apporter une limitation semblable à la juri-
diction que la Cour tient de l’article XXXI.

Enfin, le Honduras a mentionné l’accord qu’il a conclu avec le Nica-
ragua à Washington, le 21 juillet 1957, en vue de soumettre à la Cour l’af-
faire de la Sentence arbitrale rendue par le roi d’Espagne le 23 décembre
1906 et il a fait valoir que la conclusion de cet accord implique que la
réserve du Nicaragua au pacte (citée au paragraphe 19 ci-dessus) ait à
l’époque été regardée comme applicable à la déclaration d’acceptation
par ce pays de la juridiction obligatoire. Selon le Honduras, le Nicara-
gua aurait de ce fait reconnu l'existence d’un lien entre le pacte et la
déclaration. La Cour ne saurait tirer cette conclusion des faits. En effet,
la signature de cet accord peut s'expliquer beaucoup plus simplement
par la volonté des deux pays de prévenir tout débat sur la compétence
en évitant que soit soulevée devant la Cour une exception tirée de la
réserve du Nicaragua au pacte ou concernant la validité de sa déclara-
tion d’acceptation de la juridiction obligatoire. Dès lors ce précédent

22
88 ACTIONS ARMÉES (ARRÊT)

n’est en rien contraire à la pratique constamment suivie par les parties
dans l’application du pacte de Bogotä.

41. Dans ces conditions, la Cour est amenée à constater que l’engage-
ment figurant à l’article XXXT du pacte est indépendant des déclarations
d'acceptation de la juridiction obligatoire effectuées par application du
paragraphe 2 de l'article 36 du Statut et remises au Secrétaire général de
l'Organisation des Nations Unies conformément au paragraphe 4 de cet
article. Par voie de conséquence, il n’est pas nécessaire de décider si la
déclaration de 1986 du Honduras peut être opposée ou non au Nicaragua
en l'espèce; cette déclaration ne saurait en tout état de cause restreindre
l'engagement pris par ce pays en vertu de l’article XX XI. Dès lors l’argu-
mentation du Honduras concernant l'effet des réserves à sa déclaration
de 1986 sur l'engagement qu’il a pris à l’article XX XI du pacte ne peut pas
être accueillie.

* *

42. La seconde exception du Honduras relative à la compétence est
tirée de l’article XXXII du pacte de Bogota, qui se lit comme suit:

«Lorsque la procédure de conciliation établie précédemment,
conformément à ce traité ou par la volonté des parties, n’aboutit pas
à une solution et que ces dites parties n’ont pas convenu d’une procé-
dure arbitrale, l’une quelconque d’entre elles aura le droit de porterla
question devant la Cour internationale de Justice de la façon établie
par l’article 40 de son Statut. La compétence de la Cour restera obli-
gatoire, conformément au paragraphe [1] de l’article 36 du même
Statut.»

43. Le Honduras soutient que l’article XXXI et l’article XXXII sont
indissociables. Le premier fixerait l’étendue de la compétence de la Cour;
le second déterminerait les conditions de sa saïsine. Dès lors, selon le
Honduras, la Cour ne pourrait être saisie en vertu de l’article XX XI que si,
conformément à l’article XXXII, le différend a été préalablement soumis
à conciliation et s’il n’a pas été convenu de recourir à l’arbitrage, condi-
tions qui ne sont pas remplies en l’espèce.

44. Le Nicaragua, pour sa part, estime que l’article XXXI et l’ar-
ticle XXXII constituent deux dispositions autonomes donnant chacune
compétence à la Cour dans les cas qu’ils prévoient. L'article XX XI cou-
vrirait les différends juridiques soumis, avant l’intervention du pacte, à
arbitrage par application du traité d’arbitrage interaméricain du 5 jan-
vier 1929. L'article XX XII concernerait les différends, quelle qu’en soit la
nature, qui relevaient auparavant de la conciliation en vertu de la conven-
tion générale de conciliation interaméricaine du même jour. Par voie de
conséquence, la Cour pourrait être saisie en application de l’article XXXI
dans les cas prévus par ce texte sans qu’il y ait lieu de rechercher si les
conditions procédurales fixées pour d’autres cas par l’article XXXII sont
ou non remplies.

23
89 ACTIONS ARMÉES (ARRÊT)

45. L'interprétation de l’article XXXII avancée par le Honduras se
heurte à la lettre de cet article. En effet, celui-ci ne fait pas référence à
Particle XXXI. Les parties tiennent de ce texte, en termes généraux, un
droit de recourir à la Cour en cas de tentative infructueuse de conciliation.

Cette observation doit, il est vrai, être nuancée en ce qui concerne la
version française de l’article XX XII. Selon cette version, en effet, chacune
des parties a, dans les circonstances prévues au texte, «le droit de porter Ja
question devant la Cour». Cette expression pourrait être comprise comme
se référant a la question qui constituerait l’objet du différend soumis 4 la
Cour conformément à l’article XXXI. Mais il convient d’observer que le
texte use du terme « question », qui laisse la place au doute, et non du mot
«différend » employé à l’article XXXI, qui eût été parfaitement clair. Par
ailleurs, les versions espagnole, anglaise et portugaise mentionnent en
termes généraux le droit de recourir à la Cour et ne permettent pas de
conclure à l’existence d’un lien entre l’article XXXI et l’article XXXII.

En outre, l’article XXXII, contrairement à l’article XXXI, se réfère
expressément à la compétence que la Cour tient du paragraphe 1 de
l’article 36 du Statut. Cette référence se comprendrait mal si, comme le
Honduras le soutient, l’article XXXII avait pour seul objet de pré-
ciser les conditions procédurales dans lesquelles la Cour doit être saisie
des différends pour lesquels compétence lui a déjà été attribuée en vertu
de la déclaration faite à l’article XXXI conformément au paragraphe 2
de l’article 36.

46. De plus il ressort nettement du pacte que les Etats américains, en
élaborant cet instrument, ont entendu renforcer leurs engagements mu-
tuels en matière de règlement judiciaire. On en trouve aussi confirmation
dans les travaux préparatoires. Au paragraphe 37 ci-dessus, la Cour a
déjà mentionné le débat qui a eu lieu à la séance du 27 avril 1948 de la
commission III de la conférence. La Cour note en outre qu’au cours de
cette séance le représentant de la Colombie a présenté à la commission,
dans ses grandes lignes, le système que proposait la sous-commission qui
avait élaboré le projet. Cette sous-commission estimait que «la principale
procédure de règlement pacifique des différends entre les Etats améri-
cains devait être la procédure judiciaire devant la Cour internationale de
Justice» ! (traduction du Greffe). Or l'interprétation du Honduras impli-
querait que l’obligation de prime abord ferme et sans condition figurant à
l’article XX XI est en fait vidée de tout contenu si, pour une raison ou pour
une autre, le différend n’est pas soumis préalablement à conciliation. Une
telle solution serait à l'évidence contraire à l’objet et au but du pacte.

47. En définitive, l’article XXXI et l’article XXXII organisent deux

! «La Subcomisi6n estimé que el procedimiento principal para el arreglo pacifico de
los conflictos entre los Estados Americanos ha de ser el procedimiento judicial ante la
Corte Internacional de Justicia...» (Novena Conferencia Internacional Americana, Actas
y Documentos, vol. IV, p. 156).

24
90 ACTIONS ARMÉES (ARRÊT)

voies distinctes permettant d'accéder à la Cour. La première concerne les
cas dans lesquels la Cour peut être saisie directement; la seconde ceux
dans lesquels les parties recourent préalablement à la conciliation.

En l'espèce, le Nicaragua a invoqué l’article XXXI et non l’ar-
ticle XX XH. Peu importe dès lors que le différend soumis à la Cour ait ou
non fait l’objet au préalable d’une tentative de conciliation. Peu importe
l'interprétation à donner sur d’autres points à l’article XX XII, en particu-
lier en ce qui concerne la nature et l’objet des différends relevant de ce
texte. Il suffit pour la Cour de constater que la seconde exception du Hon-
duras repose sur une interprétation erronée de cet article et doit par suite
être écartée.

48. L'article XXXI du pacte de Bogota donne donc compétence à la
Cour pour connaître du différend qui lui est soumis. De ce fait, il n’est pas
nécessaire pour la Cour de s’interroger sur la compétence qu’elle pourrait
éventuellement tenir des déclarations d'acceptation de la juridiction obli-
gatoire faites par le Nicaragua et le Honduras et reproduites aux para-
graphes 23 à 25 ci-dessus.

a * x»

49. La Cour va maintenant examiner la question de la recevabilité de la
requéte du Nicaragua. Quatre exceptions d’irrecevabilité ont été soule-
vées par le Honduras: deux d’entre elles ont un caractère général et deux
sont tirées du pacte de Bogota.

50. Avant d’examiner ces exceptions, il convient de résumer briève-
ment les griefs que le Nicaragua, dans sa requête, a formulés contre le
Honduras. Le Nicaragua allégue que des forces armées, connues généra-
lement sous le nom de forces contras, sont stationnées ouvertement sur le
territoire du Honduras et se livrent 4 des attaques armées sur le territoire
du Nicaragua (requête, par. 11 et 13). Il soutient que ces forces opèrent au
su du Gouvernement du Honduras et avec son aide (ibid., par. 14), que les
forces militaires honduriennes, outre qu’elles aident et encouragent les
contras, ont participé directement à des attaques militaires contre le Nica-
ragua et ont fourni aux contras des renseignements et un appui logistique
d’une importance capitale (ibid., par. 19) et que le Gouvernement du Hon-
duras a menacé d’employer la force contre le Nicaragua non seulement en
paroles mais aussi dans les faits (ibid., par. 20). Partant de là, le Nicaragua
soutient qu’en droit le Honduras a engagé sa responsabilité pour avoir
violé, entre autres obligations, interdiction de recourir à la menace ou à
Vemploi de la force telle qu’énoncée dans la Charte des Nations Unies
(ibid., par. 22), Pinterdiction d’intervenir dans les affaires intérieures ou
extérieures d’autres Etats inscrite dans la charte de l’OEA (ibid., par. 23)
ainsi que les obligations du droit international coutumier de ne pas inter-
venir dans les affaires d’un autre Etat, de ne pas employer la force contre
un autre Etat, de ne pas attenter à la souveraineté d’un autre Etat et de ne
pas tuer, blesser ou enlever des citoyens d’autres Etats (ibid., par. 26-29).
Se fondant sur ce qui précède, le Nicaragua prie la Cour de dire et juger

25
91 ACTIONS ARMÉES (ARRÊT)

que les actes et omissions du Honduras constituent des violations du droit
international, que le Honduras a l’obligation de mettre immédiatement
fin et de renoncer a tous actes de ce genre et que le Honduras est tenu
envers le Nicaragua d’une obligation de réparer.

51. Aux termes de la première exception d’irrecevabilité du Honduras,
la requête du Nicaragua est une requête «artificielle, d'inspiration poli-
tique, dont la Cour ne saurait connaître sans se départir de son caractère
Judiciaire». Le Honduras prétend que le Nicaragua cherche à utiliser
la Cour ou la menace d’une procédure devant la Cour comme moyen
d’exercer des pressions politiques sur les autres Etats d’Amérique centrale.

52. En ce qui concerne le premier aspect de cette exception, la Cour
n’ignore pas que tout différend juridique porté devant elle peut présenter
des aspects politiques. Mais, en tant qu’organe judiciaire, elle doit seule-
ment s’attacher à déterminer d’une part si le différend qui lui est soumis
est d’ordre juridique, c’est-à-dire s’il est susceptible d’être résolu par ap-
plication des principes et des règles du droit international, et d’autre part
si elle a compétence pour en connaître et si l'exercice de cette compétence
n’est pas entravé par des circonstances qui rendent la requête irrecevable.
L'objet de la saisine de la Cour est le règlement pacifique de tels diffé-
rends. La Cour se prononce en droit et n’a pas à s’interroger sur les moti-
vations d’ordre politique qui peuvent amener un Etat, à un moment
donné ou dans des circonstances déterminées, à choisir le règlement judi-
ciaire. L’exception du Honduras, dans la mesure où elle est fondée sur la
prétendue inspiration politique de l'instance, ne peut donc être retenue.

53. Le Honduras allègue par ailleurs, et c’est là le second aspect de sa
première exception, que la requête présente un caractère artificiel. Dans
son mémoire, le Honduras explique qu’à son avis le comportement du
Nicaragua aboutit, d’une façon générale, à « diviser artificiellement et ar-
bitrairement le conflit général qui se déroule en Amérique centrale, ce qui
peut aussi avoir des conséquences fâcheuses pour le Honduras en tant
qu’Etat défendeur devant la Cour» car, selon lui, d’une part certains faits
qui font partie du conflit général « sont inévitablement passés sous silence
dans la procédure devant la Cour» et d’autre part d’autres faits ont déjà
été examinés par la Cour dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique).
Le Honduras soutient qu’il n’est pas possible de faire réellement une dis-
tinction entre la situation générale de tension dans la région et les divers
différends bilatéraux qui, selon le Nicaragua, existent dans cette région. Il
prétend que la «situation procédurale» créée par le fractionnement
opéré par le Nicaragua du différend global en une série de différends bila-
téraux est contraire aux exigences de la bonne foi et du bon fonctionne-
ment de la justice internationale.

54. La Cour ne peut retenir cette thése. On voit mal pourquoi des faits
devraient étre «inévitablement passés sous silence» dans la procédure
dès lors que le Honduras a tout loisir d’appeler l’attention de la Cour sur
tous les faits qu’il considère comme pertinents en l’espèce. On ne peut
davantage admettre l’argument selon lequel, une fois que la Cour a rendu

26
92 ACTIONS ARMÉES (ARRÊT)

un arrêt dans une affaire où certains faits ont été avancés et qu'elle s’est
prononcée à leur sujet, aucune nouvelle procédure dans laquelle ces faits,
comme d’autres faits, seraient susceptibles d’être pris en considération ne
_ saurait être engagée. En tout état de cause, il appartient aux Parties d’éta-
blir dans la présente affaire les faits compte tenu des règles habituelles de
preuve sans que puisse être invoquée la chose jugée dans une autre affaire
ne mettant pas en cause les mêmes parties (voir l’article 59 du Statut).

Il est incontestable que les questions soumises à la Cour pourraient être
considérées comme faisant partie d’un problème régional plus large. La
Cour n’ignore pas les difficultés qui peuvent surgir lorsque des aspects
particuliers d’une situation générale complexe sont soumis à un tribunal
pour qu’il se prononce séparément sur ces aspects. Néanmoins, comme la
Cour l’a fait observer dans l’affaire du Personnel diplomatique et consulaire
des Etats-Unis à Téhéran, «aucune disposition du Statut ou du Règlement
ne lui interdit de se saisir d’un aspect d’un différend pour la simple raison
que ce différend comporterait d’autres aspects, si importants soient-ils »
(C.L.J. Recueil 1980, p. 19, par. 36).

55. Aux termes de sa deuxième exception d’irrecevabilité, le Honduras
conclut que la requête est « vague et [que] les allégations qu’elle contient
ne sont pas bien définies, de sorte que la Cour ne saurait en connaître sans
que le Honduras en souffre un préjudice sérieux». A l’appui de cette
thèse, le Honduras expose qu’«un grand nombre de cas présentés par le
Nicaragua ne correspondent pas à des omissions ou à des actes concrets
pouvant être replacés dans le temps et dans l’espace », mais à des «situa-
tions indéterminées ou à des opinions concernant de prétendues inten-
tions». Il ajoute qu'une autre série importante de faits ne sont identifiés
que par l’année pendant laquelle ils se sont produits, sans être localisés
géographiquement. Enfin il affirme que la requête confond des faits de
nature différente et qui peuvent être attribués à des causes distinctes.

56. Selon le paragraphe 1 de l’article 40 du Statut, une requête doit in-
diquer «l’objet du différend ». Aux termes du Règlement de la Cour, une
requête doit indiquer «la nature précise de la demande» qui y est for-
mulée et contenir «un exposé succinct des faits et moyens sur lesquels
cette demande repose» (art. 38, par. 2). La Cour estime qu’en l’espèce la
requête du Nicaragua, telle qu’elle est résumée au paragraphe 50 ci-
dessus, remplit ces conditions.

57. Aucune des exceptions de caractère général opposées à la recevabi-
lité de la requête ne peut donc être retenue.

x  *%

58. La Cour va maintenant aborder les exceptions d’irrecevabilité
tirées par le Honduras des articles IT et IV du pacte de Bogota.

59. L'article II du pacte, sur lequel le Honduras fonde sa troisième
exception d’irrecevabilité, est ainsi rédigé :

«Les Hautes Parties contractantes acceptent l’obligation de ré-

27
93 ACTIONS ARMÉES (ARRÊT)

soudre les différends internationaux à l’aide des procédures pacifi-
ques régionales avant de recourir au Conseil de sécurité des Nations
Unies.

En conséquence, au cas où surgirait, entre deux ou plusieurs Etats
signataires, un différend qui, de l’avis de l’une des parties [dans la
version anglaise «in the opinion of the parties »}, ne pourrait être
résolu au moyen de négociations directes suivant les voies diploma-
tiques ordinaires, les parties s'engagent à employer les procédures
établies dans ce traité sous la forme et dans les conditions prévues
aux articles suivants, ou les procédures spéciales qui, à leur avis, leur
permettront d’arriver à une solution. »

60. Les conclusions du Honduras relatives à l'application de Particle II
sont les suivantes :

«Le Nicaragua n’a pas montré que, de avis des Parties, le diffé-
rend ne peut pas être réglé par voie de négociations directes, de sorte
que le Nicaragua ne remplit pas un préalable essentiel au recours aux
procédures établies par le pacte de Bogota, parmi lesquelles figure le
renvoi des différends devant la Cour internationale de Justice. »

Le Honduras soutient que le recours aux procédures établies par le pacte
est subordonné non seulement à la condition que les deux parties soient
de l’avis que le différend n’est pas susceptible d’être résolu au moyen de
négociations, mais aussi à la condition qu’elles aient «exprimé» un tel
avis. L’avis du Honduras en la matière a été exposé au cours des audiences
par le coagent de ce pays. Se référant à la condition posée à l’article II
selon laquelle le différend, de l’avis des parties, ne devrait pas pouvoir être
réglé par des négociations, il a déclaré que

«cette première condition du pacte n’a pas été remplie en l’espèce,
car le Honduras n’est pas d’avis que les parties aient épuisé toute pos-
sibilité de règlement par des négociations directes »,

et que,

«au moins de l’opinion du Honduras, le différend peut être réglé par
des négociations directes, par les moyens diplomatiques ordinaires;
ceci est confirmé par l’intense activité diplomatique qui se déroule en
Amérique centrale.»

L'activité diplomatique en question est celle du processus de Contadora
et de ses suites, qui sera décrite ci-après (paragraphes 70 à 74 et 81 à 88). Le
Honduras a soutenu que les négociations conduites dans le cadre de ce
processus constituaient des «négociations directes » au sens de l’article I
du pacte et que, tout au long de ce processus, il y avait eu des échanges
entre les délégations du Honduras et du Nicaragua, des propositions et
des contre-propositions. Il s’est fondé également sur la jurisprudence de
la Cour relative aux diverses formes de négociations internationales, afin

28
94 ACTIONS ARMÉES (ARRÊT)

d’écarter toute distinction entre les négociations bilatérales directes qu’il a
menées avec le Nicaragua avant avril 1983 et les négociations menées
dans le cadre du processus de Contadora.

61. Le Nicaragua soutient d’abord qu'il ne découle pas nécessairement
du libellé de l’article II que le recours à des procédures pacifiques n’est
ouvert que si les parties sont d’avis que le différend ne peut être résolu au
moyen de négociations directes; il ajoute qu'il est tout à fait logique d’in-
terpréter l’article II comme prévoyant un cas — mais non le seul — dans
lequel les parties s'engagent à employer les procédures établies dans le
pacte.

62. La Cour ne considère pas que l’article IT, dans le cadre de l’en-
semble du pacte, puisse être interprété dans ce sens; comme le Honduras
l’a soutenu cette clause constitue dans tous les cas une condition préalable
du recours aux procédures pacifiques du pacte. La Cour doit donc exa-
miner comment cette condition s’applique en l'espèce.

63. Le Nicaragua rejette ensuite l’interprétation de l’article II avancée
par le Honduras selon laquelle les deux parties à un différend devraient
avoir exprimé l’avis qu’il ne peut être réglé par voie de négociations. Il
soutient que cette interprétation donnerait à une partie récalcitrante un
droit de veto contre un règlement judiciaire ou autre, qui provoquerait
l'effondrement de tout le système soigneusement édifié de juridiction
obligatoire établi par le pacte. Il soutient en outre qu’il ne s’agit pas de
savoir si l’une des parties ou les deux doivent penser que le différend ne
peut être résolu par la voie diplomatique, mais si, en réalité, le différend
peut être réglé par ce moyen. A son avis, la jurisprudence de la Cour étaie
le principe selon lequel, en cas de désaccord entre les parties sur ce point,
la question doit être réglée sur la base non pas tant du libellé de l’instru-
ment compromissoire que d’une évaluation objective par la Cour des pos-
sibilités de règlement du différend au moyen de négociations directes.

La Cour constate toutefois que cette jurisprudence concerne des cas où
le texte applicable visait la possibilité d’un tel règlement. Or l’article IT
vise l’avis des parties sur cette possibilité. En conséquence la Cour n’a pas
à procéder à une évaluation objective d’une telle possibilité, mais à s’inter-
roger sur l’avis des Parties à cet égard.

64. Avant de poursuivre, la Cour relève que les Parties ont appelé son
attention sur une divergence entre les quatre textes de l’article II du pacte
(anglais, espagnol, français et portugais). Dans le texte français, c’est «de
l’avis de l’une des parties » que le différend doit ne pas pouvoir être résolu
au moyen de négociations. À ce membre de phrase correspondent les
termes «in the opinion of the parties» (c’est-à-dire «de l’avis des par-
ties ») dans le texte anglais et des termes équivalents dans les deux autres
textes. Pour des raisons qui apparaîtront plus loin, le raisonnement de la
Cour ne nécessitera pas la solution du problème que pose cette divergence
des textes. La Cour ne va donc pas reprendre tous les arguments qui ont
été avancés par les Parties pour expliquer cette divergence ou pour justi-
fier une préférence pour une version plutôt que pour une autre.

65. Pour se prononcer sur l'application en l’espèce de l’article II du

29
95 ACTIONS ARMÉES (ARRÊT)

pacte la Cour va prendre comme hypothèse de travail l'interprétation la
plus rigoureuse, celle selon laquelle il faudrait rechercher si l’« avis » des
deux Parties était qu’il n’était pas possible de résoudre le différend au
moyen de négociations. Pour opérer cette recherche, la Cour ne s’estime
pas tenue par la simple affirmation de l’une ou l’autre Partie qu’elle est de
tel ou tel avis: la Cour, dans l’exercice de sa fonction judiciaire, doit être
libre de porter sa propre appréciation sur cette question, sur la base des
preuves dont elle dispose. Tel est d’ailleurs le point de vue du Honduras
exprimé par son coagent lors des audiences:

« IL revient à la Cour de décider elle-même si, par leur conduite, les
Parties ont donné la preuve concrète que, de bonne foi, elles considè-
rent qu’un différend peut ou ne peut pas être réglé par des négocia-
tions directes suivant les moyens diplomatiques habituels.

Il appartient à la Cour de ne pas prendre en compte ce qui a été dit
par l’une des Parties, s’il apparaît de toute évidence que la réalité est
contraire aux propos qu’elle a tenus.

La Cour doit chercher la preuve des vraies intentions des Parties. Il
n’est pas possible à la Cour de substituer son opinion à celle des Par-
ties sur la question de savoir si le différend est susceptible d’être
réglé par des négociations directes. »

La Cour note que cette déclaration suppose que les avis exprimés peuvent
faire l’objet d’une démonstration et qu’elle peut compter que «les Parties
[donnent] la preuve concrète que, de bonne foi, elles considèrent » qu’une
certaine possibilité de négociation existe ou n’existe pas. La Cour est
même invitée dans cette déclaration à «chercher la preuve des vraies in-
tentions des Parties ».

66. La date critique à retenir pour déterminer la recevabilité d’une re-
quête est celle de son dépôt (cf. Sud-Ouest africain, exceptions prélimi-
naires, C.LJ. Recueil 1962, p. 344). Il peut toutefois être nécessaire, pour
déterminer avec certitude quelle était la situation à la date du dépôt de la
requête, d'examiner les événements, et en particulier les relations entre les
parties, pendant une période antérieure à cette date, voire pendant la pé-
riode qui a suivi. En outre, il se peut que des événements privent ensuite la
requête de son objet ou qu’ils prennent même une tournure telle qu’une
nouvelle requête ne pourrait par la suite être déposée dans des termes ana-
logues. En l’espèce, la date à laquelle il faut s’assurer de «l'avis des par-
ties » aux fins de l'application de l’article IT du pacte est le 28 juillet 1986,
date du dépôt de la requête du Nicaragua.

67. Pour s’assurer de l’avis des Parties, la Cour doit analyser les événe-
ments qui se sont succédé dans leurs relations diplomatiques. Les Parties
s’accordent à reconnaître que ces relations se sont gravement détériorées
à partir de 1980, année pendant laquelle de nombreux opposants actifs au
Gouvernement nicaraguayen se constituèrent en forces militaires irrégu-
lières et inaugurèrent une politique d’opposition armée; un groupe im-
portant se mit à opérer à partir de 1981 le long de la frontière entre le
Nicaragua et le Honduras. Le Nicaragua allègue qu’il s’ensuivit des inci-

30
96 ACTIONS ARMÉES (ARRÊT)

dents de frontière fréquents et qu’un appui matériel a été apporté à ces
opposants dans certains cas, ce qui l’a contraint à adresser « constam-
ment» des protestations diplomatiques au Honduras « depuis 1980». Les
présidents des deux Etats s’entretinrent de ces questions en mai 1981 à
El Guasaule, au Nicaragua. Les contacts bilatéraux entre les Parties se
poursuivirent pendant un certain temps après cette date. Sur la nature et la
portée de ces contacts les assertions des Parties sont toutefois contradic-
toires.

68. Le 23 mars 1982, le ministre des relations extérieures du Honduras
présenta au Conseil permanent de l’OEA un projet de «plan tendant à
internationaliser la paix en Amérique centrale». Lors d’une réunion des
ministres des relations extérieures des deux pays, qui eut lieu le 21 avril
1982 à Tegucigalpa, le Nicaragua proposa à son tour un plan en sept points
prévoyant notamment la signature d’un pacte bilatéral de non-agres-
sion, la création d’un système de patrouilles frontalières conjointes et le
démantèlement des camps militaires qui, selon lui, avaient été établis au
Honduras par les opposants au Gouvernement nicaraguayen. Sur cette
proposition le Honduras formula des observations deux jours plus tard,
sans pour autant s'engager. Le ministre des relations extérieures du
Honduras expliqua au Congrès national que, «sans refuser de discuter
des problèmes bilatéraux », il avait exposé une nouvelle fois la position
du Honduras dans sa réponse, une note diplomatique du 23 avril 1982,
en soulignant que son pays marquait sa préférence pour une solution
s'inscrivant dans un cadre régional. Dans cette note, avant de formuler
des observations sur les diverses propositions du Nicaragua, il écrivait:

«J'ai compris, comme Votre Excellence l’a clairement exposé, que
votre proposition a un caractère bilatéral et vise à améliorer les rela-
tions entre nos deux pays alors que l'initiative du Honduras est d’une
portée plus vaste; elle a un caractère régional et est assortie d’objec-
tifs peut-être plus ambitieux. Quoi qu’il en soit, mon gouvernement
est d’avis que l’approche régionale devrait prévaloir, étant donné que,
pour une bonne part, les problèmes que connaissent les pays d’Amé-
rique centrale ne sauraient être réglés par une solution bilatérale. »

69. Il apparaît ainsi qu’en 1981 et 1982 les Parties ont eu des échanges
bilatéraux à différents niveaux et notamment, au tout début, au niveau des
chefs d’Etat. D’une manière générale, le Nicaragua recherchait un accord
bilatéral tandis que le Honduras mettait de plus en plus l’accent sur la
dimension régionale du problème et insistait sur une approche multilaté-
rale. Cela le conduisit finalement à présenter un plan d’internationalisa-
tion qui, à son tour, amena le Nicaragua à formuler sans succès des contre-
propositions.

70. Les ministres des relations extérieures des pays qui devaient par la
suite constituer le groupe de Contadora — Colombie, Mexique, Panama
et Venezuela — se réunirent les 8 et 9 janvier 1983 dans l’île de Contadora,
au Panama, pour examiner de quelle façon leurs pays pourraient contri-
buer à résoudre les graves et dangereux problèmes qui persistaient en

31
97 ACTIONS ARMÉES (ARRÊT)

Amérique centrale. Ils appelérent d'urgence l’attention de tous les pays
d'Amérique centrale sur la nécessité « d’atténuer par le dialogue et la
négociation, les tensions existantes et de prendre des dispositions pour
instaurer de façon définitive un climat de coexistence pacifique et de
respect mutuel...» En l’espace de trois mois, ces ministres se rendirent au
Nicaragua, au Honduras, au Costa Rica, au Salvador et au Guatemala
et obtinrent des gouvernements de ces pays qu’ils acceptent d’engager
un dialogue commun. Le 17 juillet 1983, les chefs d’Etat des pays du
. groupe de Contadora publièrent la déclaration de Cancün sur la paix en

Amérique centrale, qui prend acte de l’élaboration avec l’accord de tous
ces gouvernements d’un «programme qui comprend les aspects les plus
importants des problèmes de la région». Deux jours plus tard, le prési-
dent du Nicaragua prononça un discours dans lequel il déclara que
son gouvernement acceptait.« que le processus de négociation préconisé
par le groupe de Contadora revéte, pour commencer, un caractère multi-
latéral» et proposa que les discussions commencent immédiatement en
vue d’aboutir à des accords sur certains points; il ajouta:

«Le Nicaragua se déclare disposé à prendre, en assumant pleine-
ment ses responsabilités, tous les engagements découlant desdits ac-
cords. Il manifeste clairement cette intention en souscrivant à l’avis
des chefs d’Etat du groupe de Contadora selon lequel le règlement de
tel ou tel différend entre les pays doit nécessairement commencer par
la signature d’un mémorandum d’accord et la création de commis-
sions qui permettront aux parties de mener des actions conjointes et
de garantir une surveillance efficace de leurs territoires, notamment
dans les zones frontières. »

A la fin de juillet 1983, les ministres des relations extérieures des pays
membres du groupe de Contadora et ceux des cinq Etats d'Amérique
centrale tinrent à Panama une réunion conjointe au cours de laquelle les
ministres des relations extérieures des pays d'Amérique centrale «indi-
quèrent qu'ils approuvaient et appuyaient » la déclaration de Cancün.

71. Le 9 septembre 1983, le groupe établit une «liste d'objectifs » por-
tant sur un grand nombre de questions politiques, militaires, sociales, éco-
nomiques, humanitaires et financières. Aux fins de la présente affaire, il y
a lieu de relever certains de ces objectifs, à savoir:

«Promouvoir la détente et mettre fin à la situation de conflit dans
la région, s’abstenir de toute mesure qui pourrait mettre en danger la
confiance politique ou qui tendrait à faire obstacle à l'objectif de
paix, de sécurité et de stabilité dans la région.

Créer les conditions politiques nécessaires pour garantir la sécu-
rité internationale, l'intégrité et la souveraineté des Etats de la région.
Interdire l’utilisation du territoire national [le territoire des Etats

32
98 ACTIONS ARMÉES (ARRÊT)

participants] et ne prêter ni ne permettre que soit prêté aucun appui
militaire ou logistique, à des personnes, organisations ou groupes qui
se proposent de déstabiliser les gouvernements d'Amérique cen-
trale.» (Document des Nations Unies S/16041.)

Le groupe ayant demandé que soient formulées des propositions
concrétes permettant d’aboutir 4 un accord visant ces objectifs, le Nica-
ragua soumit cinq projets de traités, intitulés collectivement « Fonde-
ments juridiques en vue de garantir la paix et la sécurité internationales
des Etats d’Amérique centrale». Ces projets furent présentés le 15 oc-
tobre 1983, date a laquelle le Honduras situe le commencement de la par-
ticipation active du Nicaragua à ce qui a été dénommé le «processus de
Contadora».

72. Le 1* mai 1984, le groupe de Contadora publia un bulletin d’infor-
mation indiquant notamment que, lors d’une réunion tenue la veille à Pa-
nama, les ministres des relations extérieures des pays d’Amérique centrale
avaient réaffirmé leur conviction que le processus de Contadora « consti-
tuait la meilleure formule et le moyen le plus approprié pour résoudre
les conflits que connaît actuellement la région» (document des Nations
Unies A/39/226; S/16522). Le groupe avait alors commencé à élaborer
un «accord de Contadora pour la paix et la coopération en Amérique cen-
trale », qui traitait avec force détails les nombreuses questions qui avaient
fait l’objet de la liste d'objectifs. Ce texte fut publié en juillet 1984 et
l’accord, sous forme de projet revisé, fut distribué le 7 septembre 1984.

73. Le 21 septembre 1984, le président du Nicaragua informa le groupe
de Contadora que son gouvernement avait décidé d’accepter l’accord re-
visé de Contadora dans sa totalité et sans modification. Le Gouvernement
du Honduras adopta une attitude plus réservée et invita les gouverne-
ments des autres pays d'Amérique centrale à une réunion, à Tegucigalpa,
au cours de laquelle devaient être examinées de nouvelles revisions. A
cette réunion, qui eut lieu sans la participation du Nicaragua le 20 oc-
tobre 1984, un projet de traité différent fut provisoirement accepté par le
Honduras, El Salvador et le Costa Rica.

74. Aucun progrès ne paraît avoir été réalisé vers l’adoption de l’accord
de Contadora durant les douze mois suivants, bien que le Nicaragua eût
accepté que de nouvelles négociations soient tenues en vue de modifier le
projet initial; ces négociations s’étendirent en effet sur presque toute
l’année 1985. Lors d’une réunion tenue à Cartagena, en Colombie, du 24
au 26 août 1985, les ministres des relations extérieures de l’Argentine, du
Brésil, du Pérou et de |’ Uruguay (constituant le « groupe de Lima», connu
plus tard sous le nom de «groupe d’appui») se joignirent aux ministres
des relations extérieures des pays du groupe de Contadora. Les consulta-
tions aboutirent à l'élaboration d’un nouveau projet d'accord présenté par
le groupe de Contadora et le groupe d’appui aux Etats d’Amérique cen-
trale les 12 et 13 septembre 1985. Aucun des Etats d'Amérique centrale
n’accepta entièrement le projet, mais les négociations se poursuivirent
pour échouer en juin 1986.

33
99 ACTIONS ARMÉES (ARRÊT)

75. Ace stade, la Cour n’est pas amenée à prendre parti sur les consé-
quences en droit de cet échec, mais seulement à se prononcer sur la nature
de la procédure suivie et à se demander si, comme le Honduras le prétend,
les négociations menées dans le cadre du processus de Contadora pou-
vaient être regardées comme des négociations directes suivant les voies
diplomatiques ordinaires au sens de l’article II du pacte de Bogota.

Ce processus, au cours de la période en cause, a constitué, comme l’a
noté le Honduras, une combinaison de «consultations, négociations et
médiation » et l’Assemblée générale de l'OEA s’est félicitée dans sa réso-
lution 702 du 17 novembre 1984 de «l’intense labeur de consultation, de
médiation et de négociation qu’ont entrepris les ministres des relations
extérieures des pays membres du groupe de Contadora parmi les gouver-
nements centraméricains...»

Si de nombreuses consultations et négociations eurent lieu de 1983
à 1986 sous des formes diverses d’une part entre Etats centraméricains et
d’autre part entre ces Etats et ceux appartenant au groupe de Contadora
et au groupe d’appui, elles furent organisées et poursuivies dans le cadre
même de la médiation à laquelle elles étaient subordonnées. Le processus
de Contadora à cette époque constituait avant tout une médiation dans
laquelle des Etats tiers, agissant de leur propre initiative, tentaient de rap-
procher les points de vue des Etats concernés en leur faisant des proposi-
tions précises.

Du fait de la présence et de l’action de ces Etats tiers, ce processus, que
le Honduras avait accepté, se différenciait profondément des « négocia-
tions directes suivant les voies diplomatiques ordinaires». Il n’entrait
donc pas dans les prévisions correspondantes de l’article II du pacte de
Bogotä. Par ailleurs, aucune autre négociation répondant aux conditions
fixées par ce texte n’était envisagée le 28 juillet 1986, date du dépôt de la
requête du Nicaragua. Par suite, le Honduras ne pouvait soutenir de ma-
niére plausible à cette date que le différend qui l’opposait au Nicaragua,
tel que défini dans la requête de ce dernier, pouvait alors être résolu au
moyen de négociations directes suivant les voies diplomatiques ordi-
naires.

76. La Cour estime en conséquence que les dispositions de l’article II
du pacte de Bogotä invoquées par le Honduras ne constituent pas un obs-
tacle à la recevabilité de la requête du Nicaragua.

77. La quatrième et dernière exception du Honduras relative à la rece-
vabilité de la requête du Nicaragua est la suivante:

«Le Nicaragua ayant souscrit au processus de négociation de
Contadora en tant que «procédure spéciale» au sens de l’article IT
du pacte de Bogota, il lui est interdit tant par l’article IV du pacte que
par des considérations élémentaires de bonne foi d’entamer une

34
100 ACTIONS ARMÉES (ARRÊT)

autre procédure de règlement pacifique, quelle qu’elle soit, tant que
le processus de Contadora n’a pas été mené à terme; et ce terme n’est
pas échu. »

L'article IV du pacte de Bogota, sur lequel le Honduras se fonde, se lit
comme suit:

« Lorsque l’une des procédures pacifiques aura été entamée, soit
en vertu d’un accord entre les parties, soit en exécution du présent
traité, ou d’un pacte antérieur, il ne pourra être recouru à aucune
autre avant l’épuisement de celle déjà entamée. »

78. Les Parties s’accordent à reconnaître que la présente procédure de-
vant la Cour est une «procédure pacifique » au sens du pacte de Bogotä et
qu’en conséquence, si une autre «procédure pacifique» prévue par le
pacte, quelle qu’elle soit, a été entamée et n’est pas épuisée, la procédure
devant la Cour a été engagée contrairement à l’article IV et doit de ce fait
être jugée irrecevable. La divergence de vues entre les Parties porte sur la
question de savoir si le processus de Contadora est ou non une procédure
envisagée à l’article IV. Le Honduras soutient que le processus de Conta-
dora est une « procédure spéciale » au sens de l’article IE du pacte, lequel
vise «les procédures spéciales qui, à leur avis [à l’avis des parties], leur
permettront d’arriver à une solution» de leur différend, procédures qui
s'offrent à leur choix en plus des «procédures établies dans ce traité ».
D’après le Honduras, cette procédure spéciale a été entamée par accord
entre les Parties, si bien qu’elle doit être considérée comme une « procé-
dure pacifique » aux fins de l’article IV. Le Nicaragua, pour sa part, nie
que le processus de Contadora puisse être considéré comme une «procé-
dure spéciale » aux fins des articles II et IV du pacte, notamment parce
que ce processus n’a pas pour objet le différend porté devant la Cour.

79. La question de savoir si le processus de Contadora peut être consi-
déré comme une « procédure spéciale » ou une «procédure pacifique » au
sens des articles IT et IV du pacte n’aurait évidemment pas à être tranchée
si une telle procédure devait être considérée comme «épuisée» le
28 juillet 1986, date du dépôt de la requête du Nicaragua. En effet, c’est à
la date de l'introduction d’une instance qu'il faut se placer pour déter-
miner la recevabilité d’une requête (paragraphe 66 ci-dessus). Aussi bien,
pour l’application de l’article IV, la question qui se pose est plus particu-
liérement de savoir si une procédure pacifique a été initialement engagée
et si elle a été «épuisée » avant que toute autre procédure, y compris une
procédure judiciaire, ne soit «entamée».

80. Aux fins de l’article IV du pacte, aucun acte formel n’est requis
pour qu’on puisse conclure qu’une procédure pacifique a été «épuisée ».
Cette procédure ne doit pas nécessairement avoir abouti à un échec défi-
nitif pour qu’une nouvelle procédure puisse être entamée. Il suffit que la
procédure initiale se soit trouvée à un point mort dans des conditions
telles que ni sa continuation ni sa reprise n’ait été effectivement envisagée
à la date où une nouvelle procédure est engagée.

35
101 ACTIONS ARMÉES (ARRÊT)

81. En vue d’en décider dans la présente affaire, la Cour va reprendre
maintenant l’examen du processus de Contadora. Les premières phases
de ce processus ont déjà été exposées aux paragraphes 70 à 74 ci-dessus.
Par la suite, du 5 au 7 avril 1986, les ministres des relations extérieures des
Etats membres du groupe de Contadora et des Etats membres du groupe
d’appui se réunirent à Panama afin de faire le point de la situation. A
l’issue de cette réunion, le groupe de Contadora a

«invité les gouvernements des cing pays d’ Amérique centrale à une
réunion qui se tiendrait le 6 juin 1986 à Panama aux fins de déclarer
officiellement achevée la négociation du texte de l’accord de Conta-
dora et de procéder à sa signature » (lettre du 26 juin 1986 adressée au
Secrétaire général de l'Organisation des Nations Unies par le groupe
de Contadora (voir paragraphe 85 ci-après); document des Nations
Unies A/40/1136; S/18184, annexe I).

Les cinq gouvernements répondirent par un communiqué du 18 mai 1986,
dans lequel il était dit qu’il fallait que «les pays signent l'accord le 6 juin de
l’année en cours», et par la déclaration publiée à Esquipulas, au Guate-
mala, le 25 mai 1986, dans laquelle les présidents de ces Etats déclaraient
notamment :

«Leur volonté de signer l’«accord de Contadora pour la paix et la
coopération en Amérique centrale», et d'exécuter pleinement tous
les engagements et procédures qui y sont prévus.

Ils reconnaissent que certains éléments n’ont pas encore été réglés,
tels que les manœuvres militaires, le contrôle des armements et la vé-
rification de l’exécution des accords. Aujourd’hui cependant, dans
ce dialogue entre les mandataires de peuples frères, il a été jugé que
les diverses propositions présentées par les pays sont suffisamment
constructives et réalistes pour faciliter la signature de l'accord. »

82. Immédiatement après la réunion des présidents tenue à Esqui-
pulas, les plénipotentiaires de ces pays reprirent les discussions en vue de
régler les points de désaccord qui subsistaient, mais ils parvinrent à la
conclusion qu’il serait impossible que accord soit signé à la date fixée: ils
firent néanmoins «savoir que leurs gouvernements respectifs étaient ré-
solus à poursuivre le processus de négociation diplomatique» (lettre du
26 juin 1986 adressée au Secrétaire général, citée dans le précédent para-
graphe). Sur ces entrefaites, tous les ministres des relations extérieures
concernés se réunirent à Panama les 6 et 7 juin 1986 afin de présenter offi-
ciellement «ce qui, de l’avis du groupe de Contadora, constitu[ait] la ver-
sion finale de l’accord de Contadora pour la paix et la coopération en
Amérique centrale», pour reprendre les termes de la lettre du 6 juin 1986
adressée a cette occasion aux ministres des relations extérieures des pays
d’Amérique centrale par le groupe de Contadora. Dans cette lettre le
groupe explique que ce texte «contient les principaux engagements poli-
tiques relatifs aux aspects fondamentaux » et ajoute que:

36
102 ACTIONS ARMÉES (ARRÊT)

«une fois résolue cette question, nous proposons de passer immé-
diatement à une autre phase de la négociation qui portera sur des
questions pratiques touchant principalement la création de la com-
mission de vérification et de contrôle ».

83. Le 12 juin 1986, les Gouvernements du Costa Rica et d’El Salvador
publièrent une déclaration conjointe par laquelle ils rejetaient le projet
d’accord de Contadora. Le 13 juin 1986, le Gouvernement du Honduras
publia un communiqué de presse dans lequel il était notamment déclaré:

«1. Le dernier projet d’instrument (« acta») proposé par le groupe
de Contadora ne constitue pas, de ’avis du Gouvernement du Hon-
duras, un document énonçant des obligations raisonnables et suffi-
santes pour garantir sa sécurité.

2. Le groupe de Contadora a déclaré, au cours de la réunion, que
ledit projet mettait un terme à ses efforts de médiation en ce qui
concerne les éléments de fond de l’«acta », mais qu’il restait cepen-
dant prêt à collaborer à la négociation concernant des éléments pra-
tiques et des modalités d'application de l’«acta».

3. Le Gouvernement du Honduras réaffirme sa volonté de conti-
nuer à explorer de nouvelles formules qui garantissent efficacement
les intérêts légitimes de tous les Etats... »

Le 21 juin 1986, le Gouvernement du Honduras adressa au groupe de
Contadora une lettre dans laquelle il exposait son point de vue sur l’acte
final. Dans cette lettre, il cite notamment le paragraphe 1 du commu-
niqué de presse et se réfère au paragraphe 2. Il note que le groupe de
Contadora « reste néanmoins disposé à participer aux négociations sur les
aspects pratiques et concrets » de l’acte et ajoute qu’à son avis

«il ne sera possible d'aborder systématiquement ces questions que
dans la mesure où les engagements concernant les questions de fond
de l’acte auront été clairement définis et acceptés ».

84. Dans une lettre du 17 juin 1986, le ministre des relations extérieures
du Nicaragua, s'exprimant au nom de son gouvernement, répondit
notamment que l’acte final constituait le seul instrument qui pouvait
«favoriser l’aboutissement rapide et efficace du processus de négocia-
tion» et offrit de mettre en œuvre un certain nombre de propositions
qui y figurent, en particulier dans les domaines militaire et logistique.

85. Le 26 juin 1986, les ministres des relations extérieures des pays du
groupe de Contadora rendirent visite au Secrétaire général de l’Organisa-
tion des Nations Unies (document des Nations Unies A/40/1136;
S/18134) et lui remirent une lettre relatant l’évolution de la situation
depuis septembre 1985. Dans cette lettre, le groupe déclarait notam-
ment:

«Les questions de fond concernant l’accord de Contadora étant
résolues, grâce à la déclaration sans ambiguïté faite à cet égard par les

37
103 ACTIONS ARMÉES (ARRÊT)

gouvernements d’ Amérique centrale, et afin que l’accord puisse être
signé, nous proposons de passer immédiatement à une autre phase de
la négociation. Dans cette nouvelle phase, nous traiterons conjointe-
ment et systématiquement des questions de caractère procédural et
opérationnel touchant principalement le statut de la commission de
vérification et de contrôle en matière de sécurité, qui fera partie inté-
grante de l’accord, ainsi que d’autres aspects ayant trait à la régle-
mentation.»

L’accord et la proposition de négociation n’ayant pas été acceptés, le pro-
cessus de Contadora se trouva a un point mort.

86. La situation locale s’aggrava et, le 1% octobre 1986, les ministres des
relations extérieures des pays du groupe de Contadora et du groupe
d’appui réunis à New York à l’occasion de l’Assemblée générale des
Nations Unies exprimèrent leur préoccupation dans une déclaration
dans laquelle ils se disaient décidés à prendre une nouvelle initiative de
paix. A cet effet ils se rendirent dans les cing pays d'Amérique centrale
et, à l’issue de cette mission, ne purent que réaffirmer, dans un commu-
niqué publié à Mexico en janvier 1987, leur « détermination à maintenir
le dialogue avec tous les pays directement ou indirectement impliqués
dans le conflit» et à promouvoir «les négociations diplomatiques »
entre Etats centraméricains.

87. Une nouvelle étape dans la situation en Amérique centrale a com-
mencé lorsque le président du Costa Rica, M. Oscar Arias, a présenté le
15 février 1987 le plan de paix qui porte son nom. Ce plan de paix pré-
voyait de nouvelles approches et de nouveaux mécanismes pour le règle-
ment des problèmes qui se posent aux pays de la région. Les ministres des
relations extérieures des pays du groupe de Contadora et du groupe
d’appui réunis à Buenos Aires le 13 avril 1987 exprimèrent alors une nou-
velle fois leur préoccupation devant l’enlisement du processus de négo-
ciation depuis juin 1986, soulignèrent l’importance de la proposition du
président Arias et prirent note de l'intention exprimée par le Gouverne-
ment du Costa Rica de favoriser, à la réunion que devaient tenir les prési-
dents des cinq Etats d'Amérique centrale à Esquipulas, un accord entre
les cinq pays en vue de reprendre la négociation de l’accord de Contadora,
en même temps que la signature de la proposition du président Arias.

88. C’est dans ces conditions que les présidents des cing Etats d’Amé-
rique centrale approuvèrent, le 7 août 1987, un « plan pour instaurer une
paix ferme et durable en Amérique centrale», connu sous le nom d’ac-
cords.d’Esquipulas II. Ces accords comportaient divers engagements ten-
dant en particulier à la réconciliation nationale, à la cessation des hosti-
lités, à la démocratisation, à des élections libres, à la cessation de l’aide
aux forces irrégulières et aux mouvements insurrectionnels et au non-
usage du territoire d’un Etat à des fins d’agression contre d’autres Etats.
Ils fixaient en leurs sections 7 et 10 a)le rôle attribué désormais au groupe
de Contadora et au groupe d’appui. La section 7 prévoyait la participation
du groupe de Contadora en matière de sécurité, de vérification et de

38
104 ACTIONS ARMÉES (ARRÊT)

contrôle. La section 10 a)prévoyait la création d’une commission interna-
tionale de vérification et de suivi dont feraient notamment partie les mi-
nistres des relations extérieures des pays membres du groupe de Conta-
dora et du groupe d’appui. L’application des accords était confiée à une
commission exécutive composée des ministres des relations extérieures
des cinq Etats d’ Amérique centrale. Sur cette base, des négociations s’en-
gagèrent dans le détail desquelles il n’y a pas lieu d’entrer ici, sinon pour
signaler que, lors de la réunion conjointe que les pays d'Amérique cen-
trale et le groupe de Contadora tinrent le 10 décembre 1987, il fut décidé
de revoir diverses dispositions du projet d’acte final de Contadora et pré-
cisé que les propositions nécessaires à cet effet seraient faites par les pays
d'Amérique centrale.

89. Il ressort de cet exposé que le processus de Contadora était à un
point mort à la date à laquelle le Nicaragua a déposé sa requête. La situa-
tion est demeurée telle jusqu’à ce que le plan Arias ait été présenté et que
les cing Etats d'Amérique centrale aient approuvé les accords d’Esqui-
pulas II, lançant en août 1987 la procédure désignée souvent par le nom de
processus de Contadora-Esquipulas II. La question se pose dès lors de
savoir, aux fins de l’article IV du pacte, si cette dernière procédure doit
être regardée comme ayant assuré sans solution de continuité la poursuite
de la procédure initiale ou si, le 28 juillet 1986, la procédure initiale doit
être considérée comme ayant été «épuisée », une procédure de nature dif-
férente ayant ensuite été engagée. Cette question est d’une importance
capitale car, dans cette dernière hypothèse, et quelle qu’ait pu être la
nature du processus initial de Contadora au regard de l’article IV, cet
article n’aurait pas constitué un obstacle à l'introduction d’une procédure
devant la Cour à cette date.

90. Les vues des Parties à cet égard ont été précisées en particulier dans
les réponses qu’elles ont apportées à une question posée par un membre
de la Cour. Le Nicaragua a indiqué que «le processus de Contadora n’a
été ni abandonné ni suspendu à aucun moment». Quant au Honduras, il a
déclaré que «le processus de Contadora n’a pas été abandonné» et
qu'après la non-signature de l’accord de Contadora le groupe de Conta-
dora et le groupe d’appui ont poursuivi leurs efforts jusqu’à l'approbation
des accords d’Esquipulas II. Depuis lors, selon le Honduras, le processus
se serait poursuivi sans interruption. |

91. La Cour apprécie pleinement l'importance de cette concordance
de vues entre les Parties au sujet d'initiatives régionales hautement prisées
par elles. Mais elle ne saurait y voir une concordance de vues quant à l’in-
terprétation du terme «épuisement », utilisé à l’article IV du pacte, au re-
gard de la situation du processus de Contadora au moment du dépôt de la
requête du Nicaragua. Or, de l’avis de la Cour, les faits ci-dessus décrits ne
permettent pas de placer sur le même plan, pour l’application du pacte,
l’action du groupe de Contadora antérieure à juin 1986 et son action ulté-
rieure.

Le processus de paix s’est poursuivi sous le nom de « Contadora » et il
est de fait que ce nom est devenu comme le symbole de toutes les étapes

39
105 ACTIONS ARMÉES (ARRÊT)

parcourues et de toutes les initiatives multilatérales prises ces dernières
années en vue de restaurer la paix en Amérique centrale. Mais en réalité, le
processus de Contadora, tel qu’il avait fonctionné dans la première phase,
est différent du processus de Contadora-Esquipulas IT mis en place dans
la seconde phase. Il en diffère par son objet, mais surtout par sa nature. En
effet, et ainsi qu’il a été expliqué ci-dessus, le processus de Contadora
constituait initialement une médiation dans laquelle le groupe de Conta-
dora et le groupe d’appui jouaient un rôle déterminant. En revanche, dans
le processus de Contadora-Esquipulas I, les Etats constituant le groupe
de Contadora ont joué un rôle fondamentalement différent : les cinq pays
d’ Amérique centrale ont mis sur pied un mécanisme de négociation multi-
latérale autonome dans lequel l'intervention du groupe de Contadora
est limitée aux tâches fixées dans les sections 7 et 10 a) de la déclaration
d’Esquipulas II et a d’ailleurs depuis lors été encore réduite.

92. Il ressort des faits que le groupe de Contadora considérait sa mis-
sion comme achevée, du moins en ce qui concernait la négociation d’un
accord sur le fond, au moment où a été soumis aux Etats d’ Amérique cen-
trale, les 6 et 7 juin 1986, le texte final et définitif de l’accord de Contadora.
Si cet accord avait été signé la médiation aurait été couronnée de succès,
mais il ne l’a pas été et c’est le contraire qui s’est produit. Par ailleurs, il
convient de souligner l’existence d’une solution de continuité de plusieurs
mois entre la fin du processus initial de Contadora et le commencement
du processus de Contadora-Esquipulas IT. Or c’est pendant cette période
que le Nicaragua a déposé sa requête.

93. La Cour conclut que les procédures employées dans le processus de
Contadora jusqu’au 28 juillet 1986, date du dépôt de la requête du Nica-
ragua, avaient été « épuisées » à cette date au sens de l’article IV du pacte
de Bogotä. Dans ces conditions, les conclusions du Honduras fondées sur
l’article IV du pacte doivent être rejetées et la Cour n’a pas à déterminer,
d’une part, si le processus de Contadora constituait une «procédure spé-
ciale» ou une «procédure pacifique» aux fins des articles IJ et IV du
pacte et, d’autre part, si une telle procédure avait le même objet que celle
dont la Cour a aujourd’hui à connaître.

94. La Cour doit aussi examiner argument du Honduras selon lequel
non seulement l’article IV du pacte de Bogota mais aussi « des considéra-
tions élémentaires de bonne foi » interdisent au Nicaragua d’entamer une
autre procédure de règlement pacifique, quelle qu’elle soit, tant que le
processus de Contadora n’aura pas été mené à terme. Comme la Cour l’a
fait observer, le principe de la bonne foi est « l’un des principes de base qui
président à la création et à l’exécution d'obligations juridiques» (Essais
nucléaires, C.I_J. Recueil 1974, p.268, par. 46; p.473, par. 49); il n’est pas en
soi une source d’obligation quand il n’en existerait pas autrement. Mais,
dans la présente affaire, le Honduras fait valoir qu’à la suite d’une série

40
106 ACTIONS ARMÉES (ARRÊT)

d’actes du Nicaragua qui ont débouché sur la déclaration d’Esquipulas du
25 mai 1986 (paragraphe 81 ci-dessus) ce dernier pays a pris un «engage-
ment envers le processus de Contadora»; il soutient qu’en vertu de cette
déclaration «le Nicaragua a pris un engagement avec lequel la requête
unilatérale qu’il a présentée à la Cour est incompatible ». Que le compor-
tement adopté par le Nicaragua à l’égard de la déclaration d’Esquipulas
ait créé ou non un tel engagement, la Cour estime que les événements de
juin-juillet 1986 « épuisaient» la procédure initiale, à la fois aux fins de
l’article IV du pacte et au regard de toute autre obligation d’épuiser cette
procédure qui aurait pu exister indépendamment du pacte.

* _*

95. La Cour conclut de ce qui précède que les troisième et quatrième
exceptions opposées par le Honduras à la recevabilité de la requête
doivent être rejetées.

96. La Cour ajoutera que c’est d’un point de vue juridique qu’elle doit
se prononcer sur la recevabilité d’une requête. C’est pourquoi, dans la pré-
sente affaire, la question de savoir si une « procédure » particulière doit ou
non être considérée comme «épuisée » aux fins de l’article IV du pacte de
Bogotä a été examinée compte tenu de la situation au moment où la re-
quête a été déposée à la Cour. Cela ne signifie pas que la Cour n’a pas
conscience qu'après cette date les efforts en vue de résoudre les difficultés
existant en Amérique centrale ont pris un nouvel essor avec les accords
connus sous le nom d’Esquipulas IT. Il ne faudrait pas penser non plus que
la Cour n’a pas conscience que la requête soulève des points de droit qui
ne sont que des éléments d’une situation politique plus vaste. Mais ces
questions plus générales ne sont pas du ressort de la Cour, obligée qu’elle
est de se limiter auxdits points de droit.

* *

97. La Cour reléve au surplus que le groupe de Contadora n’a pas
réclamé un rôle exclusif dans le processus qu’il avait mis en mouvement.
Le paragraphe 34 du préambule du projet revisé d’accord de Contadora
du 7 septembre 1984 est ainsi rédigé :

«Les Gouvernements des Républiques du Costa Rica, d’El Sal-
vador, du Guatemala, du Honduras et du Nicaragua...

Réaffirmant, sans préjudice du droit de recourir à d’autres ins-
tances internationales compétentes, leur volonté de résoudre leurs

différends dans le cadre du processus de négociation établi sous
l'égide du groupe de Contadora...»

Par ailleurs, le libellé analogue du paragraphe 35 du préambule de la ver-
sion finale de l’accord de Contadora du 6 juin 1986 fait clairement appa-

41
107 ACTIONS ARMÉES (ARRÊT)

raître que les procédures de règlement des différends qui devaient être
adoptées en application de cet instrument ne devaient pas exclure «le
droit de recourir à d’autres instances internationales compétentes ».

* *

98. La Cour conclut qu’elle est compétente, conformément à l’ar-
ticle XXXI du pacte de Bogota, pour connaître de la présente affaire et
que la requête déposée par le Nicaragua le 28 juillet 1986 est recevable.

x Ÿ +

99. Par ces motifs,

La Cour,
1) a2Punanimité,
Dit quelle a compétence, conformément à l’article XX XI du pacte de

Bogota, pour connaître de la requête déposée par le Gouvernement de la
République du Nicaragua le 28 juillet 1986;

2) à l'unanimité,
Dit que la requête du Nicaragua est recevable.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le vingt décembre mil neuf cent quatre-vingt-huit, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République du Honduras.

Le Président,
(Signé) José Maria Rupa.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. LACHS, juge, joint une déclaration à l'arrêt.

MM. ODA, SCHWEBEL et SHAHABUDDEEN, juges, joignent à l’arrêt les
exposés de leur opinion individuelle.

(Paraphé) J.M.R.
(Paraphé) E.V.O.

42
108

DECLARATION BY JUDGE LACHS

The Court’s Judgment has necessarily to dwell on and resolve only
issues of procedure (jurisdiction and admissibility); judgments of this
type may be exposed to criticism as being apparently legalistic.

Yet solutions of matters of procedure are essential in the activities of
any court, as they determine its role in the fate of a dispute brought before
it. Such decisions may constitute the Court’s last word in such a dispute, or
they may open the door to substantive consideration. In taking these deci-
sions, this Court has to exercise the utmost care to discourage attempts to
resort to it in any case lacking a proper jurisdictional foundation, but at
the same time not to deny States their right to benefit from its decisions
where such a foundation does exist. Sometimes the mere opening of the
door may bring about a solution to a dispute.

In the present case the Court has had to take decisions which — as will
be clear from a mere reading of the Judgment — have not been free from
complexities, placing on judges serious responsibilities, both as regards
analysis of the underlying circumstances of the case, and of a juridical
nature.

The Court has not prejudged the future. Thus the Parties retain their
freedom of action, and full possibilities of finding solutions.

All these considerations have prompted me to give my support to this
decision, voting in favour of the Judgment, as I have in 18 of the 19 Judg-
ments in the elaboration of which I have participated.

(Signed) Manfred LACHS.

43
